Exhibit 10.1


LEASE


DATED DECEMBER 21, 2005


BY AND BETWEEN


BRE/PCCP ORCHARD LLC


AS LANDLORD


AND


TEGAL CORPORATION


AS TENANT


AFFECTING PREMISES COMMONLY KNOWN AS


51 EAST DAGGETT DRIVE


SAN JOSE, CALIFORNIA 95134


[12/15/95 MULTI TENANT NET INDUSTRIAL LEASE]

--------------------------------------------------------------------------------


TABLE OF CONTENTS


ARTICLE  1 - DEFINITIONS                                                                                      PAGE:

         1.1      General                                                                                         1
         1.2      Additional Rent                                                                                 1
         1.3      Address for Notices                                                                             1
         1.4      Agents                                                                                          1
         1.5      Agreed Interest Rate                                                                            1
         1.6      Base Monthly Rate                                                                               1
         1.7      Building                                                                                        1
         1.8      Commencement Date                                                                               1
         1.9      Common Area                                                                                     1
         1.10     Common Operating Expense                                                                        1
         1.11     Consumer Price Index                                                                            1
         1.12     Effective Date                                                                                  1
         1.13     Event of Tenant's Default                                                                       1
         1.14     Hazardous Materials                                                                             1
         1.15     Insured and Uninsured Peril                                                                     1
         1.16     Law                                                                                             1
         1.17     Lease                                                                                           1
         1.18     Lease Term                                                                                      1
         1.19     Lender                                                                                          1
         1.20     Permitted Use                                                                                   1
         1.21     Premises                                                                                        1
         1.22     Project                                                                                         2
         1.23     Private Restrictions                                                                            2
         1.24     Real Property Taxes                                                                             2
         1.25     Scheduled Commencement Date                                                                     2
         1.26     Security Instrument                                                                             2
         1.27     Summary                                                                                         2
         1.28     Tenant's Alterations                                                                            2
         1.29     Tenant's Share                                                                                  2
         1.30     Trade Fixtures                                                                                  2


ARTICLE 2 - DEMISE, CONSTRUCTION, AND ACCEPTANCE                                                                  2

         2.1      Demise of Premises                                                                              2
         2.2      Commencement Date                                                                               2
         2.3      Construction of Improvements                                                                    2
         2.4      Delivery and Acceptance of Possession                                                           2
         2.5      Early Occupancy                                                                                 2


ARTICLE 3 - RENT                                                                                                  3

         3.1      Base Monthly Rent                                                                               3
         3.2      Additional Rent                                                                                 3
         3.3      Payment of Rent                                                                                 3
         3.4      Late Charge and Interest on Rent in Default                                                     3
         3.5      Security Deposit                                                                                3


ARTICLE 4 - USE OF PREMISES                                                                                       3

         4.1      Limitation on Use                                                                               3
         4.2      Compliance with Regulations                                                                     4
         4.3      Outside Areas                                                                                   4
         4.4      Signs                                                                                           4
         4.5      Parking                                                                                         4
         4.6      Rules and Regulations                                                                           4


--------------------------------------------------------------------------------


TABLE OF CONTENTS


(CONTINUED)


                                                                                                              PAGE:

ARTICLE 5 - TRADE FIXTURES AND ALTERATIONS                                                                        4

         5.1      Trade Fixtures                                                                                  4
         5.2      Tenant's Alterations                                                                            4
         5.3      Alterations Required by Law                                                                     5
         5.4      Amortization of Certain Capital Improvements                                                    5
         5.5      Mechanic's Liens                                                                                5
         5.6      Taxes on Tenant's Property                                                                      5

ARTICLE 6 - REPAIR AND MAINTENANCE                                                                                5

         6.1      Tenant's Obligation to Maintain                                                                 5
         6.2      Landlord's Obligation to Maintain                                                               6
         6.3      Control of Common Area                                                                          6


ARTICLE 7 - WASTE DISPOSAL AND UTILITIES                                                                          6

         7.1      Waste Disposal                                                                                  6
         7.2      Hazardous Materials                                                                             6
         7.3      Utilities                                                                                       7
         7.4      Compliance with Governmental Regulations                                                        7


ARTICLE 8 - COMMON OPERATING EXPENSES                                                                             8

         8.1      Tenant's Obligation to Reimburse                                                                8
         8.2      Common Operating Expenses Defined                                                               8
         8.3      Real Property Taxes Defined                                                                     8


ARTICLE 9 - INSURANCE                                                                                             9

         9.1      Tenant's Insurance                                                                              9
         9.2      Landlord's Insurance                                                                            9
         9.3      Tenant's Obligation to Reimburse                                                               10
         9.4      Release and Waiver of Subrogation                                                              10


ARTICLE 10 - LIMITATION ON LANDLORD'S LIABILITY AND INDEMNITY                                                    10

         10.1     Limitation on Landlord's Liability                                                             10
         10.2     Limitation on Tenant's Recourse                                                                10
         10.3     Indemnification of Landlord                                                                    10


ARTICLE 11 - DAMAGE TO PREMISES                                                                                  10

         11.1     Landlord's Duty to Restore                                                                     10
         11.2     Landlord's Right to Terminate                                                                  11
         11.3     Tenant's Right to Terminate                                                                    11
         11.4     Abatement of Rent                                                                              11


--------------------------------------------------------------------------------


TABLE OF CONTENTS


(CONTINUED)


                                                                                                              Page:

ARTICLE 12 - CONDEMNATION                                                                                        11

         12.1     Landlord's Termination Right                                                                   11
         12.2     Tenant's Termination Right                                                                     12
         12.3     Restoration and Abatement of Rent                                                              12
         12.4     Temporary Taking                                                                               12
         12.5     Division of Condemnation Award                                                                 12


ARTICLE 13 - DEFAULT AND REMEDIES                                                                                12

         13.1     Events of Tenant's Default                                                                     12
         13.2     Landlord's Remedies                                                                            13
         13.3     Waiver                                                                                         13
         13.4     Limitation on Exercise of Rights                                                               14
         13.5     Waiver by Tenant of Certain Remedies                                                           14


ARTICLE 14 - ASSIGNMENT AND SUBLETTING                                                                           14

         14.1     Transfer by Tenant                                                                             14
         14.2     Transfer by Landlord                                                                           16


ARTICLE 15 - GENERAL PROVISIONS                                                                                  16

         15.1     Landlord's Right to Enter                                                                      16
         15.2     Surrender of the Premises                                                                      16
         15.3     Holding Over                                                                                   16
         15.4     Subordination                                                                                  16
         15.5     Mortgagee Protection and Attornment                                                            17
         15.6     Estoppel Certificates and Financial Statements                                                 17
         15.7     Reasonable Consent                                                                             17
         15.8     Notices                                                                                        17
         15.9     Attorney's Fees                                                                                17
         15.10    Corporate Authority                                                                            17
         15.11    Miscellaneous                                                                                  17
         15.12    Termination by Exercise of Right                                                               18
         15.13     Brokerage Commissions                                                                         18
         15.14     Force Majeure                                                                                 18
         15.15     Entire Agreement                                                                              18


EXHIBITS

         Exhibit A -   Site plan of the Project

         Exhibit B -   Improvement Agreement - Not Applicable

         Exhibit C -   Approved Specifications - Not Applicable

         Exhibit D -   Acceptance Agreement

         Exhibit E -   Description of Private Restrictions

         Exhibit F -   Sign Criteria

         Exhibit G -   Form of Subordination Agreement

         Exhibit H -   Hazardous Materials Questionnaire


--------------------------------------------------------------------------------


SUMMARY OF BASIC LEASE TERMS


         SECTION                                     TERMS
(LEASE REFERENCE)

              A.                    Lease Reference Date:         December 21, 2005
       (Introduction)


              B.                    Landlord:        BRE/PCCP ORCHARD L.L.C.
         (Introduction)                              a Delaware limited liability company


              C.                    Tenant:          TEGAL CORPORATION
         (Introduction)                              a Delaware corporation


              D.                    Premises:        That area consisting of 12,717 square feet
         (§ 1.21)                                    of gross leasable area, the address of which is
                                                     51 East Daggett Drive, San Jose within the
                                                     Building as shown on Exhibit A.


              E.                    Project:         The land and improvements shown on Exhibit A
         (§ 1.22)                                    consisting of 6 buildings, the aggregate gross leasable
                                                     area of which is 248,835 square feet.


              F.                    Building:        The building in which the Premises are located
         (§ 1.7)                                     known as Building F containing 39,314 square feet of
                                                     gross leasable area.


              G.                    Tenant's Share:  32.35% of Building F
         (§ 1.29)


              H.                    Tenant's Allocated Parking Stalls:  44 stalls.
         (§ 4.5)


              I.                    Scheduled Commencement Date:       February 1, 2008
         (§ 1.26)


              J.                    Lease Term:      24 calendar months (plus the partial month following
         (§ 1.18)                                    the Commencement Date if such date is not the first day
                                                     of a month).


              K.                    Base Monthly Rent:
         (§ 3.1)                    February 1, 2008 through and including January 31, 2009: $13,988.70
                                    February 1, 2009 through and including January 31, 2010: $14,624.55


              L.                    Prepaid Rent:      $13,988.70
         (§ 3.3)


              M.                    Security Deposit:  $35,000.00
         (§ 3.5)


              N.                    Permitted Use:    Research and development, storage and distribution, offices,
         (§ 4.1)                    marketing, and other legal related uses.


              O.                    Permitted Tenant's Alterations Limit:    $2,500.00
         (§ 5.2)


              P.                    Tenant's Liability Insurance Minimum: $2,000,000.00
         (§ 9.1)


              Q.                    Landlord's Address:                BRE/PCCP Orchard, L.L.C.
         (§ 1.3)                                                       c/o Orchard Commercial, Inc.
                                                                       2262 North First Street
                                                                       San Jose, CA 95131


              R.                    Tenant's Address:                  Tegal Corporation
         (§ 1.3)                                                       51 East Daggett Drive
                                                                       San Jose, CA 95134


              S.                    Retained Real Estate Brokers:      Equis
         (§ 15.13)                                                     Cornish & Carey Commercial
                                                                       Orchard Commercial, Inc.



              T.                    Lease:           This Lease includes the summary of the Basic Lease Terms,
         (§ 1.17)                                    the Lease,  and the  following  exhibits  and  addenda:  First  Addendum to Lease;
                                                     Exhibit A (site  plan of the  Project  containing  description  of the  Premises),
                                                     Exhibit B (Improvement Agreement),  Exhibit C (Approved Specifications),  Exhibit
                                                     D  (Acceptance  Agreement),  Exhibit  E  (description  of  Private  Restrictions),
                                                     Exhibit F (sign criteria),  Exhibit G (form of Subordination Agreement),  Exhibit
                                                     H (Hazardous Materials Questionnaire).


        The foregoing Summary is hereby incorporated into and made part of this
Lease. Each reference in this Lease to any term of the Summary shall mean the
respective information set forth above shall be construed to incorporate all of
the terms provided under the particular paragraph pertaining to such
information. In the event of any conflict between the Summary and the Lease, the
Summary shall control.


LANDLORD:                                                     TENANT:

BRE/PCCP ORCHARD, L.L.C.                                      TEGAL CORPORATION
a Delaware limited liability company                          a Delaware corporation

By: Orchard 702/703 Investors, LLC                            By:   /s/ Thomas R. Mika  
    a Delaware limited liability company, its Member                 Thomas R. Mika  
                                                                  [Print Name and Title]
By:    /s/ Michael J. Biggar                                        President & CEO
         Michael J. Biggar
         Managing Member                                      By:                        
                                                                                         
                                                                  [Print Name and Title]
Dated: 1/4/06                                                 Dated: 12/30/05


--------------------------------------------------------------------------------


LEASE

This Lease is dated as of the lease reference date specified in Section A of the
Summary and is made by and between the party identified as Landlord in Section B
of the Summary and the party identified as Tenant in Section C of the Summary.

ARTICLE 1

DEFINITIONS

        1.1 General: Any initially capitalized term that is given a special
meaning by this Article 1, the Summary, or by any other provision of this Lease
(including the exhibits attached hereto) shall have such meaning when used in
this Lease or any addendum or amendment hereto unless otherwise clearly
indicated by the context.

        1.2 Additional Rent: The term "Additional Rent" is defined in ¶3.2.

        1.3 Address for Notices: The term “Address for Notices” shall mean the
addresses set forth in Sections Q and R of the Summary; provided, however, that
after the Commencement Date, Tenant’s Address for Notices shall be the address
of the Premises.

        1.4 Agents: The term “Agents” shall mean the following: (i) with respect
to Landlord or Tenant, the agents, employees, contractors, and invitees of such
party; and (ii) in addition with respect to Tenant, Tenant’s subtenants and
their respective agents, employees, contractors, and invitees.

        1.5 Agreed Interest Rate: The term “Agreed Interest Rate” shall mean
that interest rate determined as of the time it is to be applied that is equal
to the lesser of (i) 5% in excess of the discount rate established by the
Federal Reserve Bank of San Francisco as it may be adjusted from time to time,
or (ii) the maximum interest rate permitted by Law.

        1.6 Base Monthly Rent: The term “Base Monthly Rent” shall mean the fixed
monthly rent payable by Tenant pursuant to ¶3.1 which is specified in Section K
of the Summary.

        1.7 Building: The term “Building” shall mean the building in which the
Premises are located which Building is identified in Section F of the Summary,
the gross leasable area of which is referred to herein as the “Building Gross
Leasable Area.”

        1.8 Commencement Date: The term "Commencement Date" is the date the
Lease Term commences, which term is defined in ¶2.2.

        1.9 Common Area: The term “Common Area” shall mean all areas and
facilities within the Project that are not designated by Landlord for the
exclusive use of Tenant or any other lessee or other occupant of the Project,
including the parking areas, access and perimeter roads, pedestrian sidewalks,
landscaped areas, trash enclosures, recreation areas and the like.

        1.10 Common Operating Expenses: The term "Common Operating Expenses" is
defined in ¶8.2.

        1.11 Consumer Price Index: The term “Consumer Price Index” shall refer
to the Consumer Price Index, All Urban Consumers, subgroup “All Items”, for the
San Francisco-Oakland-San Jose metropolitan area (base year 1982-84 equals 100),
which is presently being published monthly by the United States Department of
Labor, Bureau of Labor Statistics. However, if this Consumer Price Index is
changed so that the base year is altered from that used as of the commencement
of the initial term of this Lease, the Consumer Price Index shall be converted
in accordance with the conversion factor published by the United States
Department of Labor, Bureau of Labor Statistics to obtain the same results that
would have been obtained had the base year not been changed. If no conversion
factor is available, or if the Consumer Price Index is otherwise changed,
revised or discontinued for any reason, there shall be substituted in lieu
thereof and the term “Consumer Price Index” shall thereafter refer to the most
nearly comparable official price index of the United States government in order
to obtain substantially the same result as would have been obtained had the
original Consumer Price Index not been discontinued, revised or changed, which
alternative index shall be selected by Landlord and shall be subject to Tenant’s
written approval.

        1.12 Effective Date: The term “Effective Date” shall mean the date the
last signatory to this Lease whose execution is required to make it binding on
the parties hereto shall have executed this Lease.

        1.13 Event of Tenant's Default: The term "Event of Tenant's Default" is
defined in ¶13.1.

        1.14 Hazardous Materials: The terms "Hazardous Materials" and "Hazardous
Materials Laws" are defined in ¶7.2E.

        1.15 Insured and Uninsured Peril: The terms "Insured Peril" and
"Uninsured Peril" are defined in ¶11.2E.

        1.16 Law: The term “Law” shall mean any judicial decision, statute,
constitution, ordinance, resolution, regulation, rule, administrative order, or
other requirement of any municipal, county, state, federal or other government
agency or authority having jurisdiction over the parties to this Lease or the
Premises, or both, in effect either at the Effective Date or any time during the
Lease Term.

        1.17 Lease: The term “Lease” shall mean the Summary and all elements of
this Lease identified in Section T of the Summary, all of which are attached
hereto and incorporated herein by this reference.

        1.18 Lease Term: The term “Lease Term” shall mean the term of this Lease
which shall commence on the Commencement Date and continue for the period
specified in Section J of the Summary.

        1.19 Lender: The term “Lender” shall mean any beneficiary, mortgagee,
secured party, lessor, or other holder of any Security Instrument.

        1.20 Permitted Use: The term "Permitted Use" shall mean the use
specified in Section N of the Summary.

        1.21 Premises: The term “Premises” shall mean that building area
described in Section D of the Summary that is within the Building.

        1.22 Project: The term “Project” shall mean that real property and the
improvements thereon which are specified in Section E of the Summary, the
aggregate gross leasable area of which is referred to herein as the “Project
Gross Leasable Area.”

        1.23 Private Restrictions: The term “Private Restrictions” shall mean
all recorded covenants, conditions and restrictions, private agreements,
reciprocal easement agreements, and any other recorded instruments affecting the
use of the Premises which (i) exist as of the Effective Date, or (ii) are
recorded after the Effective Date and are approved by Tenant.

        1.24 Real Property Taxes: The term "Real Property Taxes" is defined in
¶8.3.

        1.25 Scheduled Commencement Date: The term "Scheduled Commencement Date"
shall mean the date specified in Section I of the Summary.

        1.26 Security Instrument: The term “Security Instrument” shall mean any
underlying lease, mortgage or deed of trust which now or hereafter affects the
Project, and any renewal, modification, consolidation, replacement or extension
thereof.

        1.27 Summary: The term “Summary” shall mean the Summary of Basic Lease
Terms executed by Landlord and Tenant that is part of this Lease.

        1.28 Tenant’s Alterations: The term “Tenant’s Alterations” shall mean
all improvements, additions, alterations, and fixtures installed in the Premises
by Tenant at its expense which are not Trade Fixtures.

        1.29 Tenant’s Share: The term “Tenant’s Share” shall mean the percentage
obtained by dividing Tenant’s Gross Leasable Area by the Building Gross Leasable
Area, which as of the Effective Date is the percentage identified in Section G
of the Summary.

        1.30 Trade Fixtures: The term “Trade Fixtures” shall mean (i) Tenant’s
inventory, furniture, signs, and business equipment, and (ii) anything affixed
to the Premises by Tenant at its expense for purposes of trade, manufacture,
ornament or domestic use (except replacement of similar work or material
originally installed by Landlord) which can be removed without material injury
to the Premises unless such thing has, by the manner in which it is affixed,
become an integral part of the Premises.

ARTICLE 2

DEMISE, CONSTRUCTION, AND ACCEPTANCE

        2.1 Demise of Premises: Landlord hereby leases to Tenant, and Tenant
leases from Landlord, for the Lease Term upon the terms and conditions of this
Lease, the Premises for Tenant’s own use in the conduct of Tenant’s business
together with (i) the non-exclusive right to use the number of Tenant’s
Allocated Parking Stalls within the Common Area (subject to the limitations set
forth in ¶4.5), and (ii) the non-exclusive right to use the Common Area for
ingress to and egress from the Premises. Landlord reserves the use of the
exterior walls, the roof and the area beneath and above the Premises, together
with the right to install, maintain, use, and replace ducts, wires, conduits and
pipes leading through the Premises in locations which will not materially
interfere with Tenant’s use of the Premises.

        2.2 Commencement Date: If Landlord is not obligated to construct
improvements prior to the Commencement Date pursuant to ¶2.3, then on the
Scheduled Commencement Date Landlord shall deliver possession of the Premises to
Tenant and the Lease Term shall commence, and such date shall be referred to
herein as the “Commencement Date”. If Landlord is required to construct
improvements to the Premises prior to the Commencement Date, then the Scheduled
Commencement Date shall be only an estimate of the actual Commencement Date, and
the term of this Lease shall begin on the first to occur of the following, which
shall be the “Commencement Date”: (i) the date Landlord offers to deliver
possession of the Premises to Tenant following substantial completion of all
improvements to be constructed by Landlord pursuant to ¶2.3 except for punchlist
items which do not prevent Tenant from using the Premises for the Permitted Use
and such work as Landlord is required to perform but cannot complete until
Tenant performs necessary portions of construction work it has elected or is
required to do; or (ii) the date Tenant enters into occupancy of the Premises.

        2.3 Construction of Improvements: Prior to the Commencement Date,
Landlord shall construct certain improvements that shall constitute or become
part of the Premises if required by, and then in accordance with, the terms of
Exhibit B and Exhibit C.

        2.4 Delivery and Acceptance of Possession: If this Lease provides that
Landlord must deliver possession of the Premises to Tenant on a certain date,
then if Landlord is unable to deliver possession of the Premises to Tenant on or
before such date for any reason whatsoever, this Lease shall not be void or
voidable for a period of 180 days thereafter, and Landlord shall not be liable
to Tenant for any loss or damage resulting therefrom. Tenant shall accept
possession and enter into good faith occupancy of the entire Premises and
commence the operation of its business therein within 30 days after the
Commencement Date. Tenant acknowledges that it has had an opportunity to
conduct, and has conducted, such inspections of the Premises as it deems
necessary to evaluate its condition. Except as otherwise specifically provided
herein, Tenant agrees to accept possession of the Premises in its then existing
condition, “as-is”, including all patent and latent defects. Tenant’s taking
possession of any part of the Premises shall be deemed to be an acceptance by
Tenant of any work of improvement done by Landlord in such part as complete and
in accordance with the terms of this Lease except for defects of which Tenant
has given Landlord written notice prior to the time Tenant takes possession. At
the time Landlord delivers possession of the Premises to Tenant, Landlord and
Tenant shall together execute an acceptance agreement in the form attached as
Exhibit D, appropriately completed. Landlord shall have no obligation to deliver
possession, nor shall Tenant be entitled to take occupancy, of the Premises
until such acceptance agreement has been executed, and Tenant’s obligation to
pay Base Monthly Rent and Additional Rent shall not be excused or delayed
because of Tenant’s failure to execute such acceptance agreement.

        2.5 Early Occupancy: If Tenant enters or permits its contractors to
enter the Premises prior to the Commencement Date with the written permission of
Landlord, it shall do so upon all of the terms of this Lease (including its
obligations regarding indemnity and insurance) except those regarding the
obligation to pay rent, which shall commence on the Commencement Date.

ARTICLE 3

RENT

        3.1 Base Monthly Rent: Commencing on the Commencement Date and
continuing throughout the Lease Term, Tenant shall pay to Landlord the Base
Monthly Rent set forth in Section K of the Summary.

        3.2 Additional Rent: Commencing on the Commencement Date and continuing
throughout the Lease Term, Tenant shall pay the following as additional rent
(the “Additional Rent”): (i) any late charges or interest due Landlord pursuant
to ¶3.4; (ii) Tenant’s Share of Common Operating Expenses as provided in ¶8.1;
(iii) Landlord’s share of any Subrent received by Tenant upon certain
assignments and sublettings as required by ¶14.1; (iv) any legal fees and costs
due Landlord pursuant to ¶15.9; and (v) any other charges due Landlord pursuant
to this Lease.

        3.3 Payment of Rent: Concurrently with the execution of this Lease by
both parties, Tenant shall pay to Landlord the amount set forth in Section L of
the Summary as prepayment of rent for credit against the first installment(s) of
Base Monthly Rent. All rent required to be paid in monthly installments shall be
paid in advance on the first day of each calendar month during the Lease Term.
If Section K of the Summary provides that the Base Monthly Rent is to be
increased during the Lease Term and if the date of such increase does not fall
on the first day of a calendar month, such increase shall become effective on
the first day of the next calendar month. All rent shall be paid in lawful money
of the United States, without any abatement, deduction or offset whatsoever
(except as specifically provided in ¶11.4 and ¶12.3), and without any prior
demand therefor. Rent shall be paid to Landlord at its address set forth in
Section Q of the Summary, or at such other place as Landlord may designate from
time to time. Tenant’s obligation to pay Base Monthly Rent and Tenant’s Share of
Common Operating Expenses shall be prorated at the commencement and expiration
of the Lease Term.

        3.4 Late Charge and Interest on Rent in Default: If any Base Monthly
Rent or Additional Rent is not received by Landlord from Tenant within three (3)
business days after Landlord has notified Tenant in writing that payment of such
rent has not been received by Landlord, then Tenant shall immediately pay to
Landlord a late charge equal to 5% of such delinquent rent as liquidated damages
for Tenant’s failure to make timely payment. In no event shall this provision
for a late charge be deemed to grant to Tenant a grace period or extension of
time within which to pay any rent or prevent Landlord from exercising any right
or remedy available to Landlord upon Tenant’s failure to pay any rent due under
this Lease in a timely fashion, including any right to terminate this Lease
pursuant to ¶13.2C. If any rent remains delinquent for a period in excess of 30
days then, in addition to such late charge, Tenant shall pay to Landlord
interest on any rent that is not paid when due at the Agreed Interest Rate
following the date such amount became due until paid.

        3.5 Security Deposit: On the Effective Date, Tenant shall deposit with
Landlord the amount set forth in Section M of the Summary as security for the
performance by Tenant of its obligations under this Lease, and not as prepayment
of rent (the “Security Deposit”). Landlord may from time to time apply such
portion of the Security Deposit as is reasonably necessary for the following
purposes: (i) to remedy any default by Tenant in the payment of rent; (ii) to
repair damage to the Premises caused by Tenant; (iii) to clean the Premises upon
termination of the Lease; and (iv) to remedy any other default of Tenant to the
extent permitted by Law and, in this regard, Tenant hereby waives any
restriction on the uses to which the Security Deposit may be put contained in
California Civil Code Section 1950.7. In the event the Security Deposit or any
portion thereof is so used, Tenant agrees to pay to Landlord promptly upon
demand an amount in cash sufficient to restore the Security Deposit to the full
original amount. Landlord shall not be deemed a trustee of the Security Deposit,
may use the Security Deposit in business, and shall not be required to segregate
it from its general accounts. Tenant shall not be entitled to any interest on
the Security Deposit. If Landlord transfers the Premises during the Lease Term,
Landlord may pay the Security Deposit to any transferee of Landlord’s interest
in conformity with the provisions of California Civil Code Section 1950.7 and/or
any successor statute, in which event the transferring Landlord will be released
from all liability for the return of the Security Deposit.

ARTICLE 4

USE OF PREMISES

        4.1 Limitation on Use: Tenant shall use the Premises solely for the
Permitted Use specified in Section N of the Summary. Tenant shall not do
anything in or about the Premises which will (i) cause structural injury to the
Building, or (ii) cause damage to any part of the Building except to the extent
reasonably necessary for the installation of Tenant’s Trade Fixtures and
Tenant’s Alterations, and then only in a manner which has been first approved by
Landlord in writing. Tenant shall not operate any equipment within the Premises
which will (i) materially damage the Building or the Common Area, (ii) overload
existing electrical systems or other mechanical equipment servicing the
Building, (iii) impair the efficient operation of the sprinkler system or the
heating, ventilating or air conditioning (“HVAC”) equipment within or servicing
the Building, or (iv) damage, overload or corrode the sanitary sewer system.
Tenant shall not attach, hang or suspend anything from the ceiling, roof, walls
or columns of the Building or set any load on the floor in excess of the load
limits for which such items are designed nor operate hard wheel forklifts within
the Premises. Any dust, fumes, or waste products generated by Tenant’s use of
the Premises shall be contained and disposed so that they do not (i) create an
unreasonable fire or health hazard, (ii) damage the Premises, or (iii) result in
the violation of any Law. Except as approved by Landlord, Tenant shall not
change the exterior of the Building or install any equipment or antennas on or
make any penetrations of the exterior or roof of the Building. Tenant shall not
commit any waste in or about the Premises, and Tenant shall keep the Premises in
an neat, clean, attractive and orderly condition, free of any nuisances. If
Landlord designates a standard window covering for use throughout the Building,
Tenant shall use this standard window covering to cover all windows in the
Premises. Tenant shall not conduct on any portion of the Premises or the Project
any sale of any kind, including any public or private auction, fire sale,
going-out-of-business sale, distress sale or other liquidation sale.

        4.2 Compliance with Regulations: Tenant shall not use the Premises in
any manner which violates any Laws or Private Restrictions which affect the
Premises. Tenant shall abide by and promptly observe and comply with all Laws
and Private Restrictions. Tenant shall not use the Premises in any manner which
will cause a cancellation of any insurance policy covering Tenant’s Alternations
or any improvements installed by Landlord at its expense or which poses an
unreasonable risk of damage or injury to the Premises. Tenant shall not sell, or
permit to be kept, used, or sold in or about the Premises any article which may
be prohibited by the standard form of fire insurance policy. Tenant shall comply
with all reasonable requirements of any insurance company, insurance
underwriter, or Board of Fire Underwriters which are necessary to maintain the
insurance coverage carried by either Landlord or Tenant pursuant to this Lease.

        4.3 Outside Areas: No materials, supplies, tanks or containers,
equipment, finished products or semi-finished products, raw materials,
inoperable vehicles or articles of any nature shall be stored upon or permitted
to remain outside of the Premises except in fully fenced and screened areas
outside the Building which have been designed for such purpose and have been
approved in writing by Landlord for such use by Tenant.

        4.4 Signs: Tenant shall not place on any portion of the Premises any
sign, placard, lettering in or on windows, banner, displays or other advertising
or communicative material which is visible from the exterior of the Building
without the prior written approval of Landlord. All such approved signs shall
strictly conform to all Laws, Private Restrictions, and Landlord’s sign criteria
attached as Exhibit F, and shall be installed at the expense of Tenant. Tenant
shall maintain such signs in good condition and repair.

        4.5 Parking: Tenant is allocated and shall have the non-exclusive right
to use not more than the number of Tenant’s Allocated Parking Stalls contained
within the Project described in Section H of the Summary for its use and the use
of Tenant’s Agents, the location of which may be designated from time to time by
Landlord. Tenant shall not at any time use more parking spaces than the number
so allocated to Tenant or park its vehicles or the vehicles of others in any
portion of the Project not designated by Landlord as a non-exclusive parking
area. Tenant shall not have the exclusive right to use any specific parking
space. If Landlord grants to any other tenant the exclusive right to use any
particular parking space(s), Tenant shall not use such spaces. Landlord reserves
the right, after having given Tenant reasonable notice, to have any vehicles
owned by Tenant or Tenant’s Agents utilizing parking spaces in excess of the
parking spaces allowed for Tenant’s use to be towed away at Tenant’s cost. All
trucks and delivery vehicles shall be (i) parked at the rear of the Building,
(ii) loaded and unloaded in a manner which does not interfere with the
businesses of other occupants of the Project, and (iii) permitted to remain on
the Project only so long as is reasonably necessary to complete loading and
unloading. In the event Landlord elects or is required by any Law to limit or
control parking in the Project, whether by validation of parking tickets or any
other method of assessment, Tenant agrees to participate in such validation or
assessment program under such reasonable rules and regulations as are from time
to time established by Landlord.

        4.6 Rules and Regulations: Landlord may from time to time promulgate
reasonable and nondiscriminatory rules and regulations applicable to all
occupants of the Project for the care and orderly management of the Project and
the safety of its tenants and invitees. Such rules and regulations shall be
binding upon Tenant upon delivery of a copy thereof to Tenant, and Tenant agrees
to abide by such rules and regulations. If there is a conflict between the rules
and regulations and any of the provisions of this Lease, the provisions of this
Lease shall prevail. Landlord shall not be responsible for the violation by any
other tenant of the Project of any such rules and regulations.

ARTICLE 5

TRADE FIXTURES AND ALTERATIONS

        5.1 Trade Fixtures: Throughout the Lease Term, Tenant may provide and
install, and shall maintain in good condition, any Trade Fixtures required in
the conduct of its business in the Premises. All Trade Fixtures shall remain
Tenant's property.

        5.2 Tenant's Alterations: Construction by Tenant of Tenant's Alterations
shall be governed by the following:

    A.        Tenant shall not construct any Tenant’s Alterations or otherwise
alter the Premises without Landlord’s prior written approval. Tenant shall be
entitled, without Landlord’s prior approval, to make Tenant’s Alterations (i)
which do not affect the structural or exterior parts or water tight character of
the Building, and (ii) the reasonably estimated cost of which, plus the original
cost of any part of the Premises removed or materially altered in connection
with such Tenant’s Alterations, together do not exceed the Permitted Tenant
Alterations Limit specified in Section O of the Summary per work of improvement.
In the event Landlord’s approval for any Tenant’s Alterations is required,
Tenant shall not construct the Leasehold Improvement until Landlord has approved
in writing the plans and specifications therefor, and such Tenant’s Alterations
shall be constructed substantially in compliance with such approved plans and
specifications by a licensed contractor first approved by Landlord. All Tenant’s
Alterations constructed by Tenant shall be constructed by a licensed contractor
in accordance with all Laws using new materials of good quality.

    B.        Tenant shall not commence construction of any Tenant’s Alterations
until (i) all required governmental approvals and permits have been obtained,
(ii) all requirements regarding insurance imposed by this Lease have been
satisfied, (iii) Tenant has given Landlord at least five days’ prior written
notice of its intention to commence such construction, and (iv) if reasonably
requested by Landlord, Tenant has obtained contingent liability and broad form
builders’ risk insurance in an amount reasonably satisfactory to Landlord if
there are any perils relating to the proposed construction not covered by
insurance carried pursuant to Article 9.

    C.        All Tenant’s Alterations shall remain the property of Tenant
during the Lease Term but shall not be altered or removed from the Premises. At
the expiration or sooner termination of the Lease Term, all Tenant’s Alterations
shall be surrendered to Landlord as part of the realty and shall then become
Landlord’s property, and Landlord shall have no obligation to reimburse Tenant
for all or any portion of the value or cost thereof; provided, however, that if
Landlord requires Tenant to remove any Tenant’s Alterations, Tenant shall so
remove such Tenant’s Alterations prior to the expiration or sooner termination
of the Lease Term. Notwithstanding the foregoing, Tenant shall not be obligated
to remove any Tenant’s Alterations with respect to which the following is true:
(i) Tenant was required, or elected, to obtain the approval of Landlord to the
installation of the Leasehold Improvement in question; (ii) at the time Tenant
requested Landlord’s approval, Tenant requested of Landlord in writing that
Landlord inform Tenant of whether or not Landlord would require Tenant to remove
such Leasehold Improvement at the expiration of the Lease Term; and (iii) at the
time Landlord granted its approval, it did not inform Tenant that it would
require Tenant to remove such Leasehold Improvement at the expiration of the
Lease Term.

        5.3 Alterations Required by Law: Tenant shall make any alteration,
addition or change of any sort to the Premises that is required by any Law
because of (i) Tenant’s particular use or change of use of the Premises; (ii)
Tenant’s application for any permit or governmental approval; or (iii) Tenant’s
construction or installation of any Tenant’s Alterations or Trade Fixtures. Any
other alteration, addition, or change required by Law which is not the
responsibility of Tenant pursuant to the foregoing shall be made by Landlord
(subject to Landlord’s right to reimbursement from Tenant specified in ¶5.4).

        5.4 Amortization of Certain Capital Improvements: Tenant shall pay
Additional Rent in the event Landlord reasonably elects or is required to make
any of the following kinds of capital improvements to the Project and the cost
thereof is not reimbursable as a Common Operating Expense: (i) capital
improvements required to be constructed in order to comply with any Law
(excluding any Hazardous Materials Law) not in effect or applicable to the
Project as of the Effective Date; (ii) modification of existing or construction
of additional capital improvements or building service equipment for the purpose
of reducing the consumption of utility services or Common Operating Expenses of
the Project, so long as the amortized cost of the improvement does not exceed
the savings generated unless such improvement is required by governmental
authority; (iii) replacement of capital improvements or building service
equipment existing as of the Effective Date when required because of normal wear
and tear; and (iv) restoration of any part of the Project that has been damaged
by any peril to the extent the cost thereof is not covered by insurance proceeds
actually recovered by Landlord up to a maximum amount per occurrence of 10% of
the then replacement cost of the Project. The amount of Additional Rent Tenant
is to pay with respect to each such capital improvement shall be determined as
follows:

    A.        All costs paid by Landlord to construct such improvements
(including financing costs) shall be amortized over the useful life of such
improvement (as reasonably determined by Landlord in accordance with generally
accepted accounting principles) with interest on the unamortized balance at the
then prevailing market rate Landlord would pay if it borrowed funds to construct
such improvements from an institutional lender, and Landlord shall inform Tenant
of the monthly amortization payment required to so amortize such costs, and
shall also provide Tenant with the information upon which such determination is
made.

    B.        As Additional Rent, Tenant shall pay at the same time the Base
Monthly Rent is due an amount equal to Tenant’s Share of that portion of such
monthly amortization payment fairly allocable to the Building (as reasonably
determined by Landlord) for each month after such improvements are completed
until the first to occur of (i) the expiration of the Lease Term (as it may be
extended), or (ii) the end of the term over which such costs were amortized.

        5.5 Mechanic’s Liens: Tenant shall keep the Project free from any liens
and shall pay when due all bills arising out of any work performed, materials
furnished, or obligations incurred by Tenant or Tenant’s Agents relating to the
Project. If any claim of lien is recorded (except those caused by Landlord or
Landlord’s Agents), Tenant shall bond against or discharge the same within 10
days after the same has been recorded against the Project. Should any lien be
filed against the Project or any action be commenced affecting title to the
Project, the party receiving notice of such lien or action shall immediately
give the other party written notice thereof.

        5.6 Taxes on Tenant’s Property: Tenant shall pay before delinquency any
and all taxes, assessments, license fees and public charges levied, assessed or
imposed against Tenant or Tenant’s estate in this Lease or the property of
Tenant situated within the Premises which become due during the Lease Term. If
any tax or other charge is assessed by any governmental agency because of the
execution of this Lease, such tax shall be paid by Tenant. On demand by
Landlord, Tenant shall furnish Landlord with satisfactory evidence of these
payments.

ARTICLE 6

REPAIR AND MAINTENANCE

        6.1 Tenant's Obligation to Maintain: Except as otherwise provided in
¶6.2, ¶11.1, and ¶ 12.3, Tenant shall be responsible for the following during
the Lease Term:

    A.        Tenant shall clean and maintain in good order, condition, and
repair and replace when necessary the Premises and every part thereof, through
regular inspections and servicing, including, but not limited to: (i) all
plumbing and sewage facilities (including all sinks, toilets, faucets and
drains), and all ducts, pipes, vents or other parts of the HVAC or plumbing
system; (ii) all fixtures, interior walls, floors, carpets and ceilings; (iii)
all windows, doors, entrances, plate glass, showcases and skylights (including
cleaning both interior and exterior surfaces); (iv) all electrical facilities
and all equipment (including all lighting fixtures, lamps, bulbs, tubes, fans,
vents, exhaust equipment and systems); and (v) any automatic fire extinguisher
equipment in the Premises.

    B.        With respect to utility facilities serving the Premises (including
electrical wiring and conduits, gas lines, water pipes, and plumbing and sewage
fixtures and pipes), Tenant shall be responsible for the maintenance and repair
of any such facilities which serve only the Premises, including all such
facilities that are within the walls or floor, or on the roof of the Premises,
and any part of such facility that is not within the Premises, but only up to
the point where such facilities join a main or other junction (e.g., sewer main
or electrical transformer) from which such utility services are distributed to
other parts of the Project as well as to the Premises. Tenant shall replace any
damaged or broken glass in the Premises (including all interior and exterior
doors and windows) with glass of the same kind, size and quality. Tenant shall
repair any damage to the Premises (including exterior doors and windows) caused
by vandalism or any unauthorized entry.

    C.        Tenant shall (i) maintain, repair and replace when necessary all
building standard or Landlord installed HVAC equipment which services only the
Premises, and shall keep the same in good condition through regular inspection
and servicing, and (ii) maintain continuously throughout the Lease Term a
service contract for the maintenance of all such HVAC equipment with a licensed
HVAC repair and maintenance contractor approved by Landlord, which contract
provides for the periodic inspection and servicing of the HVAC equipment at
least once every 90 days during the Lease Term. Notwithstanding the foregoing,
Landlord may elect at any time to assume responsibility for the maintenance,
repair and replacement of such HVAC equipment which serves only the Premises.
Tenant shall maintain continuously throughout the Lease Term a service contract
for the washing of all windows (both interior and exterior surfaces) in the
Premises with a contractor approved by Landlord, which contract provides for the
periodic washing of all such windows at least once every 60 days during the
Lease Term. Tenant shall furnish Landlord with copies of all such service
contracts, which shall provide that they may not be cancelled or changed without
at least 30 days’ prior written notice to Landlord.

    D.        All repairs and replacements required of Tenant shall be promptly
made with new materials of like kind and quality. If the work affects the
structural parts of the Building or if the estimated cost of any item of repair
or replacement is in excess of the Permitted Tenant’s Alterations Limit, then
Tenant shall first obtain Landlord’s written approval of the scope of the work,
plans therefor, materials to be used, and the contractor.

        6.2 Landlord’‘s Obligation to Maintain: Landlord shall repair, maintain
and operate the Common Area and repair and maintain the roof, exterior and
structural parts of the building(s) located on the Project so that the same are
kept in good order and repair. If there is central HVAC or other building
service equipment and/or utility facilities serving portions of the Common Area
and/or both the Premises and other parts of the Building, Landlord shall
maintain and operate (and replace when necessary) such equipment. Landlord shall
not be responsible for repairs required by an accident, fire or other peril or
for damage caused to any part of the Project by any act or omission of Tenant or
Tenant’s Agents except as otherwise required by Article 11. Landlord may engage
contractors of its choice to perform the obligations required of it by this
Article, and the necessity of any expenditure to perform such obligations shall
be at the reasonable but sole discretion of Landlord.

        6.3 Control of Common Area: Landlord shall at all times have exclusive
control of the Common Area. Landlord shall have the right, without the same
constituting an actual or constructive eviction and without entitling Tenant to
any abatement of rent, to: (i) close any part of the Common Area to whatever
extent required in the opinion of Landlord’s counsel to prevent a dedication
thereof or the accrual of any prescriptive rights therein; (ii) temporarily
close the Common Area to perform maintenance or for any other reason deemed
sufficient by Landlord; (iii) change the shape, size, location and extent of the
Common Area; (iv) eliminate from or add to the Project any land or improvement,
including multi-deck parking structures; (v) make changes to the Common Area
including, without limitation, changes in the location of driveways, entrances,
passageways, doors and doorways, elevators, stairs, restrooms, exits, parking
spaces, parking areas, sidewalks or the direction of the flow of traffic and the
site of the Common Area; (vi) remove unauthorized persons from the Project;
and/or (vii) change the name or address of the Building or Project. Tenant shall
keep the Common Area clear of all obstructions created or permitted by Tenant.
If in the opinion of Landlord unauthorized persons are using any of the Common
Area by reason of the presence of Tenant in the Building, Tenant, upon demand of
Landlord, shall restrain such unauthorized use by appropriate proceedings. In
exercising any such rights regarding the Common Area, (i) Landlord shall make a
reasonable effort to minimize any disruption to Tenant’s business, and (ii)
Landlord shall not exercise its rights to control the Common Area in a manner
that would materially interfere with Tenant’s use of the Premises without first
obtaining Tenant’s consent. Landlord shall have no obligation to provide guard
services or other security measures for the benefit of the Project. Tenant
assumes all responsibility for the protection of Tenant and Tenant’s Agents from
acts of third parties; provided, however, that nothing contained herein shall
prevent Landlord, at its sole option, from providing security measures for the
Project.

ARTICLE 7

WASTE DISPOSAL AND UTILITIES

        7.1 Waste Disposal: Tenant shall store its waste either inside the
Premises or within outside trash enclosures that are fully fenced and screened
in compliance with all Private Restrictions, and designed for such purpose. All
entrances to such outside trash enclosures shall be kept closed, and waste shall
be stored in such manner as not to be visible from the exterior of such outside
enclosures. Tenant shall cause all of its waste to be regularly removed from the
Premises at Tenant’s sole cost. Tenant shall keep all fire corridors and
mechanical equipment rooms in the Premises free and clear of all obstructions at
all times.

        7.2 Hazardous Materials: Landlord and Tenant agree as follows with
respect to the existence or use of Hazardous Materials on the Project:

    A.        Any handling, transportation, storage, treatment, disposal or use
of Hazardous Materials by Tenant and Tenant’s Agents after the Effective Date in
or about the Project shall strictly comply with all applicable Hazardous
Materials Laws. Tenant shall indemnify, defend upon demand with counsel
reasonably acceptable to Landlord, and hold harmless Landlord from and against
any liabilities, losses, claims, damages, lost profits, consequential damages,
interest, penalties, fines, monetary sanctions, attorneys’ fees, experts’ fees,
court costs, remediation costs, investigation costs, and other expenses which
result from or arise in any manner whatsoever out of the use, storage,
treatment, transportation, release, or disposal of Hazardous Materials on or
about the Project by Tenant or Tenant’s Agents after the Effective Date.

    B.        If the presence of Hazardous Materials on the Project caused or
permitted by Tenant or Tenant’s Agents after the Effective Date results in
contamination or deterioration of water or soil resulting in a level of
contamination greater than the levels established as acceptable by any
governmental agency having jurisdiction over such contamination, then Tenant
shall promptly take any and all action necessary to investigate and remediate
such contamination if required by Law or as a condition to the issuance or
continuing effectiveness of any governmental approval which relates to the use
of the Project or any part thereof. Tenant shall further be solely responsible
for, and shall defend, indemnify and hold Landlord and its agents harmless from
and against, all claims, costs and liabilities, including attorneys’ fees and
costs, arising out of or in connection with any investigation and remediation
required hereunder to return the Project to its condition existing prior to the
appearance of such Hazardous Materials.

    C.        Landlord and Tenant shall each give written notice to the other as
soon as reasonably practicable of (i) any communication received from any
governmental authority concerning Hazardous Materials which relates to the
Project, and (ii) any contamination of the Project by Hazardous Materials which
constitutes a violation of any Hazardous Materials Law. Tenant may use small
quantities of household chemicals such as adhesives, lubricants, and cleaning
fluids in order to conduct its business at the Premises and such other Hazardous
Materials as are necessary for the operation of Tenant’s business of which
Landlord receives notice prior to such Hazardous Materials being brought onto
the Premises and which Landlord consents in writing may be brought onto the
Premises. At any time during the Lease Term, Tenant shall, within five days
after written request therefor received from Landlord, disclose in writing all
Hazardous Materials that are being used by Tenant on the Project, the nature of
such use, and the manner of storage and disposal.

    D        Landlord may cause testing wells to be installed on the Project,
and may cause the ground water to be tested to detect the presence of Hazardous
Material by the use of such tests as are then customarily used for such
purposes. If Tenant so requests, Landlord shall supply Tenant with copies of
such test results. The cost of such tests and of the installation, maintenance,
repair and replacement of such wells shall be paid by Tenant if such tests
disclose the existence of facts which give rise to liability of Tenant pursuant
to its indemnity given in ¶7.2A and/or ¶7.2B.

    E.        As used herein, the term “Hazardous Material,” means any hazardous
or toxic substance, material or waste which is or becomes regulated by any local
governmental authority, the State of California or the United States Government.
The term “Hazardous Material,” includes, without limitation, petroleum products,
asbestos, PCB’s, and any material or substance which is (i) listed under Article
9 or defined as hazardous or extremely hazardous pursuant to Article 11 of Title
22 of the California Administrative Code, Division 4, Chapter 20, (ii) defined
as a “hazardous waste” pursuant to Section 1004 of the Federal Resource
Conservation and Recovery Act, 42 U.S.C. 6901 et seq. (42 U.S.C. 6903), or (iii)
defined as a “hazardous substance” pursuant to Section 101 of the Comprehensive
Environmental Response; Compensation and Liability Act, 42 U.S.C. 9601 et seq.
(42 U.S.C. 9601). As used herein, the term “Hazardous Material Law” shall mean
any statute, law, ordinance, or regulation of any governmental body or agency
(including the U.S. Environmental Protection Agency, the California Regional
Water Quality Control Board, and the California Department of Health Services)
which regulates the use, storage, release or disposal of any Hazardous Material.

    F.        The obligations of Landlord and Tenant under this ¶7.2 shall
survive the expiration or earlier termination of the Lease Term. The rights and
obligations of Landlord and Tenant with respect to issues relating to Hazardous
Materials are exclusively established by this ¶7.2. In the event of any
inconsistency between any other part of this Lease and this ¶7.2, the terms of
this ¶7.2 shall control.

        7.3 Utilities: Tenant shall promptly pay, as the same become due, all
charges for water, gas, electricity, telephone, sewer service, waste pick-up and
any other utilities, materials or services furnished directly to or used by
Tenant on or about the Premises during the Lease Term, including, without
limitation, (i) meter, use and/or connection fees, hook-up fees, or standby fee
(excluding any connection fees or hook-up fees which relate to making the
existing electrical, gas, and water service available to the Premises as of the
Commencement Date), and (ii) penalties for discontinued or interrupted service.
If any utility service is not separately metered to the Premises, then Tenant
shall pay its pro rata share of the cost of such utility service with all others
served by the service not separately metered. However, if Landlord determines
that Tenant is using a disproportionate amount of any utility service not
separately metered, then Landlord at its election may (i) periodically charge
Tenant, as Additional Rent, a sum equal to Landlord’s reasonable estimate of the
cost of Tenant’s excess use of such utility service, or (ii) install a separate
meter (at Tenant’s expense) to measure the utility service supplied to the
Premises.

        7.4 Compliance with Governmental Regulations: Landlord and Tenant shall
comply with all rules, regulations and requirements promulgated by national,
state or local governmental agencies or utility suppliers concerning the use of
utility services, including any rationing, limitation or other control. Tenant
shall not be entitled to terminate this Lease nor to any abatement in rent by
reason of such compliance.

ARTICLE 8

COMMON OPERATING EXPENSES

        8.1 Tenant’s Obligation to Reimburse: As Additional Rent, Tenant shall
pay Tenant’s Share (specified in Section G of the Summary) of all Common
Operating Expenses; provided, however, if the Project contains more than one
building, then Tenant shall pay Tenant’s Share of all Common Operating Expenses
fairly allocable to the Building, including (i) all Common Operating Expenses
paid with respect to the maintenance, repair, replacement and use of the
Building, and (ii) a proportionate share (based on the Building Gross Leasable
Area as a percentage of the Project Gross Leasable Area) of all Common Operating
Expenses which relate to the Project in general are not fairly allocable to any
one building that is part of the Project. Tenant shall pay such share of the
actual Common Operating Expenses incurred or paid by Landlord but not
theretofore billed to Tenant within 10 days after receipt of a written bill
therefor from Landlord, on such periodic basis as Landlord shall designate, but
in no event more frequently than once a month. Alternatively, Landlord may from
time to time require that Tenant pay Tenant’s Share of Common Operating Expenses
in advance in estimated monthly installments, in accordance with the following:
(i) Landlord shall deliver to Tenant Landlord’s reasonable estimate of the
Common Operating expenses it anticipates will be paid or incurred for the
Landlord’s fiscal year in question; (ii) during such Landlord’s fiscal year
Tenant shall pay such share of the estimated Common Operating Expenses in
advance in monthly installments as required by Landlord due with the
installments of Base Monthly Rent; and (iii) within 90 days after the end of
each Landlord’s fiscal year, Landlord shall furnish to Tenant a statement in
reasonable detail of the actual Common Operating Expenses paid or incurred by
Landlord during the just ended Landlord’s fiscal year and thereupon there shall
be an adjustment between Landlord and Tenant, with payment to Landlord or credit
by Landlord against the next installment of Base Monthly Rent, as the case may
require, within 10 days after delivery by Landlord to Tenant of said statement,
so that Landlord shall receive the entire amount of Tenant’s Share of all Common
Operating Expenses for such Landlord’s fiscal year and no more. Tenant shall
have the right at its expense, exercisable upon reasonable prior written notice
to Landlord, to inspect at Landlord’s office during normal business hours
Landlord’s books and records as they relate to Common Operating Expenses. Such
inspection must be within 30 days of Tenant’s receipt of Landlord’s annual
statement for the same, and shall be limited to verification of the charges
contained in such statement. Tenant may not withhold payment of such bill
pending completion of such inspection.

        8.2 Common Operating Expenses Defined: The term "Common Operating
Expenses" shall mean the following:

    A.        All costs and expenses paid or incurred by Landlord in doing the
following (including payments to independent contractors providing services
related to the performance of the following): (i) maintaining, cleaning,
repairing and resurfacing the roof (including repair of leaks) and the exterior
surfaces (including painting) of all buildings located on the Project; (ii)
maintenance of the liability, fire and property damage insurance covering the
Project carried by Landlord pursuant to ¶9.2 (including the prepayment of
premiums for coverage of up to one year); (iii) maintaining, repairing,
operating and replacing when necessary HVAC equipment, utility facilities and
other building service equipment; (iv) providing utilities to the Common Area
(including lighting, trash removal and water for landscaping irrigation); (v)
complying with all applicable Laws and Private Restrictions; (vi) operating,
maintaining, repairing, cleaning, painting, restriping and resurfacing the
Common Area; (vii) replacement or installation of lighting fixtures, directional
or other signs and signals, irrigation systems, trees, shrubs, ground cover and
other plant materials, and all landscaping in the Common Area; and (viii)
providing security;

    B.        The following costs: (i) Real Property Taxes as defined in ¶8.3;
(ii) the amount of any “deductible” paid by Landlord with respect to damage
caused by any Insured Peril; (iii) the cost to repair damage caused by an
Uninsured Peril up to a maximum amount in any 12 month period equal to 2% of the
replacement cost of the buildings or other improvements damaged; and (iv) that
portion of all compensation (including benefits and premiums for workers’
compensation and other insurance) paid to or on behalf of employees of Landlord
but only to the extent they are involved in the performance of the work
described by ¶8.2A that is fairly allocable to the Project;

    C.        Fees for management services rendered by either Landlord or a
third party manager engaged by Landlord (which may be a party affiliated with
Landlord), except that the total amount charged for management services and
included in Tenant’s Share of Common Operating Expenses shall not exceed the
monthly rate of 5% of the Base Monthly Rent.

    D.        All additional costs and expenses incurred by Landlord with
respect to the operation, protection, maintenance, repair and replacement of the
Project which would be considered a current expense (and not a capital
expenditure) pursuant to generally accepted accounting principles; provided,
however, that Common Operating Expenses shall not include any of the following:
(i) payments on any loans or ground leases affecting the Project; (ii)
depreciation of any buildings or any major systems of building service equipment
within the Project; (iii) leasing commissions; (iv) the cost of tenant
improvements installed for the exclusive use of other tenants of the Project;
(v) any cost incurred in complying with Hazardous Materials Laws, which subject
is governed exclusively by ¶7.2; and (vi) cost relating to other damages
exclusively deemed to have been caused by other Tenants in the Project.

        8.3 Real Property Taxes Defined: The term “Real Property Taxes” shall
mean all taxes, assessments, levies, and other charges of any kind or nature
whatsoever, general and special, foreseen and unforeseen (including all
installments of principal and interest required to pay any existing or future
general or special assessments for public improvements, services or benefits,
and any increases resulting from reassessments resulting from a change in
ownership, new construction, or any other cause), now or hereafter imposed by
any governmental or quasi-governmental authority or special district having the
direct or indirect power to tax or levy assessments, which are levied or
assessed against, or with respect to the value, occupancy or use of all or any
portion of the Project (as now constructed or as may at any time hereafter be
constructed, altered, or otherwise changed) or Landlord’s interest therein, the
fixtures, equipment and other property of Landlord, real or personal, that are
an integral part of and located on the Project, the gross receipts, income, or
rentals from the Project, or the use of parking areas, public utilities, or
energy within the Project, or Landlord’s business of leasing the Project. If at
any time during the Lease Term the method of taxation or assessment of the
Project prevailing as of the Effective Date shall be altered so that in lieu of
or in addition to any Real Property Tax described above there shall be levied,
assessed or imposed (whether by reason of a change in the method of taxation or
assessment, creation of a new tax or charge, or any other cause) an alternate or
additional tax or charge (i) on the value, use or occupancy of the Project or
Landlord’s interest therein, or (ii) on or measured by the gross receipts,
income or rentals from the Project, on Landlord’s business of leasing the
Project, or computed in any manner with respect to the operation of the Project,
then any such tax or charge, however designated, shall be included within the
meaning of the term “Real Property Taxes” for purposes of this Lease. If any
Real Property Tax is based upon property or rents unrelated to the Project, then
only that part of such Real Property Tax that is fairly allocable to the Project
shall be included within the meaning of the term “Real Property Taxes”.
Notwithstanding the foregoing, the term “Real Property Taxes” shall not include
estate, inheritance, transfer, gift or franchise taxes of Landlord or the
federal or state net income tax imposed on Landlord’s income from all sources.

ARTICLE 9

INSURANCE

        9.1 Tenant's Insurance: Tenant shall maintain insurance complying with
all of the following:

    A.        Tenant shall procure, pay for and keep in full force and effect
the following:

    (1).        Commercial general liability insurance, including property
damage, against liability for personal injury, bodily injury, death and damage
to property occurring in or about, or resulting from an occurrence in or about,
the Premises with combined single limit coverage of not less than the amount of
Tenant’s Liability Insurance Minimum specified in Section P of the Summary,
which insurance shall contain a “contractual liability” endorsement insuring
Tenant’s performance of Tenant’s obligation to indemnify Landlord contained in
¶10.3;

    (2).        Fire and property damage insurance in so-called “all risk” form
insuring Tenant’s Trade Fixtures and Tenant’s Alterations for the full actual
replacement cost thereof;

    (3).        Such other insurance that is either (i) required by any Lender,
or (ii) reasonably required by Landlord and customarily carried by tenants of
similar property in similar businesses.

    B.        Where applicable and required by Landlord, each policy of
insurance required to be carried by Tenant pursuant to this ¶9.1: (i) shall name
Landlord and such other parties in interest as Landlord reasonably designates as
additional insured; (ii) shall be primary insurance which provides that the
insurer shall be liable for the full amount of the loss up to and including the
total amount of liability set forth in the declarations without the right of
contribution from any other insurance coverage of Landlord; (iii) shall be in a
form satisfactory to Landlord; (iv) shall be carried with companies reasonably
acceptable to Landlord; (v) shall provide that such policy shall not be subject
to cancellation, lapse or change except after at least 30 days prior written
notice to Landlord so long as such provision of 30 days notice is reasonably
obtainable, but in any event not less than 10 days prior written notice; (vi)
shall not have a “deductible” in excess of such amount as is approved by
Landlord; (vii) shall contain a cross liability endorsement; and (viii) shall
contain a “severability” clause. If Tenant has in full force and effect a
blanket policy of liability insurance with the same coverage for the Premises as
described above, as well as other coverage of other premises and properties of
Tenant, or in which Tenant has some interest, such blanket insurance shall
satisfy the requirements of this ¶9.1.

    C.        A copy of each paid-up policy evidencing the insurance required to
be carried by Tenant pursuant to this ¶9.1 (appropriately authenticated by the
insurer) or a certificate of the insurer, certifying that such policy has been
issued, providing the coverage required by this ¶9.1, and containing the
provisions specified herein, shall be delivered to Landlord prior to the time
Tenant or any of its Agents enters the Premises and upon renewal of such
policies, but not less than 5 days prior to the expiration of the term of such
coverage. Landlord may, at any time, and from time to time, inspect and/or copy
any and all insurance policies required to be procured by Tenant pursuant to
this ¶9.1. If any Lender or insurance advisor reasonably determines at any time
that the amount of coverage required for any policy of insurance Tenant is to
obtain pursuant to this ¶9.1 is not adequate, then Tenant shall increase such
coverage for such insurance to such amount as such Lender or insurance advisor
reasonably deems adequate, not to exceed the level of coverage for such
insurance commonly carried by comparable businesses similarly situated.

        9.2 Landlord's Insurance: Landlord shall have the following obligations
and options regarding insurance:

    A.        Landlord shall maintain a policy or policies of fire and property
damage insurance in so-called “all risk” form insuring Landlord (and such others
as Landlord may designate) against loss of rents for a period of not less than
12 months and from physical damage to the Project with coverage of not less than
the full replacement cost thereof. Landlord may so insure the Project
separately, or may insure the Project with other property owned by Landlord
which Landlord elects to insure together under the same policy or policies. Such
fire and property damage insurance (i) may be endorsed to cover loss caused by
such additional perils against which Landlord may elect to insure, including
earthquake and/or flood, and to provide such additional coverage as Landlord
reasonably requires, and (ii) shall contain reasonable “deductibles” which, in
the case of earthquake and flood insurance, may be up to 15% of the replacement
value of the property insured or such higher amount as is then commercially
reasonable. Landlord shall not be required to cause such insurance to cover any
Trade Fixtures or Tenant’s Alterations of Tenant.

    B.        Landlord may maintain a policy or policies of commercial general
liability insurance insuring Landlord (and such others as are designated by
Landlord) against liability for personal injury, bodily injury, death and damage
to property occurring or resulting from an occurrence in, on or about the
Project, with combined single limit coverage in such amount as Landlord from
time to time determines is reasonably necessary for its protection.

        9.3 Tenant’s Obligation to Reimburse: If Landlord’s insurance rates for
the Building are increased at any time during the Lease Term as a result of the
nature of Tenant’s use of the Premises, Tenant shall reimburse Landlord for the
full amount of such increase immediately upon receipt of a bill from Landlord
therefor.

        9.4 Release and Waiver of Subrogation: The parties hereto release each
other, and their respective agents and employees, from any liability for injury
to any person or damage to property that is caused by or results from any risk
insured against under any valid and collectible insurance policy carried by
either of the parties which contains a waiver of subrogation by the insurer and
is in force at the time of such injury or damage; subject to the following
limitations: (i) the foregoing provision shall not apply to the commercial
general liability insurance described by subparagraphs ¶9.1A and ¶9.2B; (ii)
such release shall apply to liability resulting from any risk insured against or
covered by self-insurance maintained or provided by Tenant to satisfy the
requirements of ¶9.1 to the extent permitted by this Lease; and (iii) Tenant
shall not be released from any such liability to the extent any damages
resulting from such injury or damage are not covered by the recovery obtained by
Landlord from such insurance, but only if the insurance in question permits such
partial release in connection with obtaining a waiver of subrogation from the
insurer. This release shall be in effect only so long as the applicable
insurance policy contains a clause to the effect that this release shall not
affect the right of the insured to recover under such policy. Each party shall
use reasonable efforts to cause each insurance policy obtained by it to provide
that the insurer waives all right of recovery by way of subrogation against the
other party and its agents and employees in connection with any injury or damage
covered by such policy. However, if any insurance policy cannot be obtained with
such a waiver of subrogation, or if such waiver of subrogation is only available
at additional cost and the party for whose benefit the waiver is to be obtained
does not pay such additional cost, then the party obtaining such insurance shall
notify the other party of that fact and thereupon shall be relieved of the
obligation to obtain such waiver of subrogation rights from the insurer with
respect to the particular insurance involved.

ARTICLE 10

LIMITATION ON LANDLORD’S
LIABILITY AND INDEMNITY

        10.1 Limitation on Landlord’s Liability: Landlord shall not be liable to
Tenant, nor shall Tenant be entitled to terminate this Lease or to any abatement
of rent (except as expressly provided otherwise herein), for any injury to
Tenant or Tenant’s Agents, damage to the property of Tenant or Tenant’s Agents,
or loss to Tenant’s business resulting from any cause, including without
limitation any: (i) failure, interruption or installation of any HVAC or other
utility system or service; (ii) failure to furnish or delay in furnishing any
utilities or services when such failure or delay is caused by fire or other
peril, the elements, labor disturbances of any character, or any other accidents
or other conditions beyond the reasonable control of Landlord; (iii) limitation,
curtailment, rationing or restriction on the use of water or electricity, gas or
any other form of energy or any services or utility serving the Project; (iv)
vandalism or forcible entry by unauthorized persons or the criminal act of any
person; or (v) penetration of water into or onto any portion of the Premises or
the Building through roof leaks or otherwise. Notwithstanding the foregoing but
subject to ¶9.4, Landlord shall be liable for any such injury, damage or loss
which is proximately caused by Landlord’s willful misconduct or negligence of
which Landlord has actual notice and a reasonable opportunity to cure but which
it fails to so cure.

        10.2 Limitation on Tenant’s Recourse: If Landlord is a corporation,
trust, partnership, joint venture, unincorporated association or other form of
business entity: (i) the obligations of Landlord shall not constitute personal
obligations of the officers, directors, trustees, partners, joint venturers,
members, owners, stockholders, or other principals or representatives of such
business entity; and (ii) Tenant shall not have recourse to the assets of such
officers, directors, trustees, partners, joint venturers, members, owners,
stockholders, principals or representatives except to the extent of their
interest in the Project. Tenant shall have recourse only to the interest of
Landlord in the Project for the satisfaction of the obligations of Landlord and
shall not have recourse to any other assets of Landlord for the satisfaction of
such obligations.

        10.3 Indemnification of Landlord: Tenant shall hold harmless, indemnify
and defend Landlord, and its employees, agents and contractors, with competent
counsel reasonably satisfactory to Landlord (and Landlord agrees to accept
counsel that any insurer requires be used), from all liability, penalties,
losses, damages, costs, expenses, causes of action, claims and/or judgments
arising by reason of any death, bodily injury, personal injury or property
damage resulting from (i) any cause or causes whatsoever (other than the willful
misconduct or gross negligence of Landlord of which Landlord has had notice and
a reasonable time to cure, but which Landlord has failed to cure) occurring in
or about or resulting from an occurrence in or about the Premises during the
Lease Term; (ii) the negligence or willful misconduct of Tenant or its agents,
employees and contractors, wherever the same may occur; or (iii) an Event of
Tenant’s Default. The provisions of this ¶10.3 shall survive the expiration or
sooner termination of this Lease.

ARTICLE 11

DAMAGE TO PREMISES

        11.1 Landlord’s Duty to Restore: If the Premises are damaged by any
peril after the Effective Date, Landlord shall restore the Premises unless the
Lease is terminated by Landlord pursuant to ¶11.2 or by Tenant pursuant to
¶11.3. All insurance proceeds available from the fire and property damage
insurance carried by Landlord pursuant to ¶9.2 shall be paid to and become the
property of Landlord. If this Lease is terminated pursuant to either ¶11.2 or
¶11.3, then all insurance proceeds available from insurance carried by Tenant
which covers loss to property that is Landlord’s property or would become
Landlord’s property on termination of this Lease shall be paid to and become the
property of Landlord. If this Lease is not so terminated, then upon receipt of
the insurance proceeds (if the loss is covered by insurance) and the issuance of
all necessary governmental permits, Landlord shall commence and diligently
prosecute to completion the restoration of the Premises, to the extent then
allowed by Law, to substantially the same condition in which the Premises were
immediately prior to such damage. Landlord’s obligation to restore shall be
limited to the Premises and interior improvements constructed by Landlord as
they existed as of the Commencement Date, excluding any Tenant’s Alterations,
Trade Fixtures and/or personal property constructed or installed by Tenant in
the Premises. Tenant shall forthwith replace or fully repair all Tenant’s
Alterations and Trade Fixtures installed by Tenant and existing at the time of
such damage or destruction, unless otherwise agreed in writing between Tenant
and Landlord, and all insurance proceeds received by Tenant from the insurance
carried by it pursuant to ¶9.1A(2) shall be used for such purpose.

        11.2 Landlord’s Right to Terminate: Landlord shall have the right to
terminate this Lease in the event any of the following occurs, which right may
be exercised only by delivery to Tenant of a written notice of election to
terminate within 30 days after the date of such damage:

    A.        Either the Project or the Building is damaged by an Insured Peril
to such an extent that the estimated cost to restore exceeds 33% of the then
actual replacement cost thereof;

    B.        Either the Project or the Building is damaged by an Uninsured
Peril to such an extent that the estimated cost to restore exceeds 2% of the
then actual replacement cost thereof; provided, however, that Landlord may not
terminate this Lease pursuant to this ¶11.2B if one or more tenants of the
Project agree in writing to pay the amount by which the cost to restore the
damage exceeds such amount and subsequently deposit such amount with Landlord
within 30 days after Landlord has notified Tenant of its election to terminate
this Lease;

    C.        The Premises are damaged by any peril within 12 months of the last
day of the Lease Term to such an extent that the estimated cost to restore
equals or exceeds an amount equal to six times the Base Monthly Rent then due;
provided, however, that Landlord may not terminate this Lease pursuant to this
¶11.2C if Tenant, at the time of such damage, has a then valid express written
option to extend the Lease Term and Tenant exercises such option to extend the
Lease Term within 15 days following the date of such damage; or

    D.        Either the Project or the Building is damaged by any peril and,
because of the Laws then in force, (i) cannot be restored at reasonable cost to
substantially the same condition in which it was prior to such damage, or (ii)
cannot be used for the same use being made thereof before such damage if
restored as required by this Article.

    E.        As used herein, the following terms shall have the following
meanings: (i) the term “Insured Peril” shall mean a peril actually insured
against for which the insurance proceeds actually received by Landlord are
sufficient (except for any “deductible” amount specified by such insurance) to
restore the Project under then existing building codes to the condition existing
immediately prior to the damage; and (ii) the term “Uninsured Peril” shall mean
any peril which is not an Insured Peril. Notwithstanding the foregoing, if the
“deductible” for earthquake or flood insurance exceeds 2% of the replacement
cost of the improvements insured, such peril shall be deemed an “Uninsured
Peril”.

        11.3 Tenant’s Right to Terminate: If the Premises are damaged by any
peril and Landlord does not elect to terminate this Lease or is not entitled to
terminate this Lease pursuant to ¶11.2, then as soon as reasonably practicable,
Landlord shall furnish Tenant with the written opinion of Landlord’s architect
or construction consultant as to when the restoration work required of Landlord
may be completed. Tenant shall have the right to terminate this Lease in the
event any of the following occurs, which right may be exercised only by delivery
to Landlord of a written notice of election to terminate within 7 days after
Tenant receives from Landlord the estimate of the time needed to complete such
restoration.

    A.        The Premises are damaged by any peril and, in the reasonable
opinion of Landlord’s architect or construction consultant, the restoration of
the Premises cannot be substantially completed within 230 days after the date of
such damage; or

    B.        The Premises are damaged by any peril within 12 months of the last
day of the Lease Term and, in the reasonable opinion of Landlord’s architect or
construction consultant, the restoration of the Premises cannot be substantially
completed within 90 days after the date of such damage and such damage renders
unusable more than 30% of the Premises.

        11.4 Abatement of Rent: In the event of damage to the Premises which
does not result in the termination of this Lease, the Base Monthly Rent and the
Additional Rent shall be temporarily abated during the period of restoration in
proportion to the degree to which Tenant’s use of the Premises is impaired by
such damage starting with the date of such damage. Tenant shall not be entitled
to any compensation or damages from Landlord for loss of Tenant’s business or
property or for any inconvenience or annoyance caused by such damage or
restoration. Tenant hereby waives the provisions of California Civil Code
Sections 1932(2) and 1933(4) and the provisions of any similar law hereinafter
enacted.

ARTICLE 12

CONDEMNATION

        12.1 Landlord’s Termination Right: Landlord shall have the right to
terminate this Lease if, as a result of a taking by means of the exercise of the
power of eminent domain (including a voluntary sale or transfer by Landlord to a
condemnor under threat of condemnation), (i) all or any part of the Premises is
so taken, (ii) more than 10% of the Building Leasable Area is so taken, or (iii)
more than 50% of the Common Area is so taken. Any such right to terminate by
Landlord must be exercised within a reasonable period of time, to be effective
as of the date possession is taken by the condemnor.

        12.2 Tenant’s Termination Right: Tenant shall have the right to
terminate this Lease if, as a result of any taking by means of the exercise of
the power of eminent domain (including any voluntary sale or transfer by
Landlord to any condemnor under threat of condemnation), (i) 10% or more of the
Premises is so taken and that part of the Premises that remains cannot be
restored within a reasonable period of time and thereby made reasonably suitable
for the continued operation of the Tenant’s business, or (ii) there is a taking
affecting the Common Area and, as a result of such taking, Landlord cannot
provide parking spaces within reasonable walking distance of the Premises equal
in number to at least 80% of the number of spaces allocated to Tenant by ¶2.1,
whether by rearrangement of the remaining parking areas in the Common Area
(including construction of multi-deck parking structures or restriping for
compact cars where permitted by Law) or by alternative parking facilities on
other land. Tenant must exercise such right within a reasonable period of time,
to be effective on the date that possession of that portion of the Premises or
Common Area that is condemned is taken by the condemnor.

        12.3 Restoration and Abatement of Rent: If any part of the Premises or
the Common Area is taken by condemnation and this Lease is not terminated, then
Landlord shall restore the remaining portion of the Premises and Common Area and
interior improvements constructed by Landlord as they existed as of the
Commencement Date, excluding any Tenant’s Alterations, Trade Fixtures and/or
personal property constructed or installed by Tenant. Thereafter, except in the
case of a temporary taking, as of the date possession is taken the Base Monthly
Rent shall be reduced in the same proportion that the floor area of that part of
the Premises so taken (less any addition thereto by reason of any
reconstruction) bears to the original floor area of the Premises.

        12.4 Temporary Taking: If any portion of the Premises is temporarily
taken for six months or less, this Lease shall remain in effect. If any portion
of the Premises is temporarily taken by condemnation for a period which exceeds
six months or which extends beyond the natural expiration of the Lease Term, and
such taking prevents Tenant’s ability to use the Premises for the Permitted Use,
then Tenant shall have the right to terminate this Lease, effective on the date
possession is taken by the condemnor.

        12.5 Division of Condemnation Award: Any award made as a result of any
condemnation of the Premises or the Common Area shall belong to and be paid to
Landlord, and Tenant hereby assigns to Landlord all of its right, title and
interest in any such award; provided, however, that Tenant shall be entitled to
receive any condemnation award that is made directly to Tenant for the following
so long as the award made to Landlord is not thereby reduced: (i) for the taking
of personal property or Trade Fixtures belonging to Tenant; (ii) for the
interruption of Tenant’s business or its moving costs; (iii) for loss of
Tenant’s goodwill; or (iv) for any temporary taking where this Lease is not
terminated as a result of such taking. The rights of Landlord and Tenant
regarding any condemnation shall be determined as provided in this Article, and
each party hereby waives the provisions of California Code of Civil Procedure
Section 1265.130 and the provisions of any similar law hereinafter enacted
allowing either party to petition the Superior Court to terminate this Lease in
the event of a partial taking of the Premises.

ARTICLE 13

DEFAULT AND REMEDIES

        13.1 Events of Tenant's Default: Tenant shall be in default of its
obligations under this Lease if any of the following events occurs (an "Event of
Tenant's Default"):

    A.        Tenant shall have failed to pay Base Monthly Rent or Additional
Rent when due, and such failure is not cured within 3 days after delivery of
written notice from Landlord specifying such failure to pay; or

    B.        Tenant shall have failed to perform any term, covenant, or
condition of this Lease except those requiring the payment of Base Monthly Rent
or Additional Rent, and Tenant shall have failed to cure such breach within 30
days after written notice from Landlord specifying the nature of such breach
where such breach could reasonably be cured within said 30 day period, or if
such breach could not be reasonably cured within said 30 day period, Tenant
shall have failed to commence such cure within said 30 day period and thereafter
continue with due diligence to prosecute such cure to completion within such
time period as is reasonably needed but not to exceed 90 days from the date of
Landlord’s notice; or

    C.        Tenant shall have sublet the Premises or assigned its interest in
the Lease in violation of the provisions contained in Article 14; or

    D.        Tenant shall have abandoned the Premises or left the Premises
substantially vacant; or

    E.        The occurrence of the following: (i) the making by Tenant of any
general arrangements or assignments for the benefit of creditors; (ii) Tenant
becomes a “debtor” as defined in 11 USC §101 or any successor statute thereto
(unless, in the case of a petition filed against Tenant, the same is dismissed
within 60 days); (iii) the appointment of a trustee or receiver to take
possession of substantially all of Tenant’s assets located at the Premises or of
Tenant’s interest in this Lease, where possession is not restored to Tenant
within 30 days; or (iv) the attachment, execution or other judicial seizure of
substantially all of Tenant’s assets located at the Premises or of Tenant’s
interest in this Lease, where such seizure is not discharged within 30 days;
provided, however, in the event that any provision of this Section 13.1E is
contrary to any applicable Law, such provision shall be of no force or effect;
or

    F.        Tenant shall have failed to deliver documents required of it
pursuant to ¶15.4 or ¶15.6 within the time periods specified therein.

        13.2 Landlord’s Remedies: If an Event of Tenant’s Default occurs,
Landlord shall have the following remedies, in addition to all other rights and
remedies provided by any Law or otherwise provided in this Lease, to which
Landlord may resort cumulatively or in the alternative:

    A.        Landlord may keep this Lease in effect and enforce by an action at
law or in equity all of its rights and remedies under this Lease, including (i)
the right to recover the rent and other sums as they become due by appropriate
legal action,;(ii) the right to make payments required of Tenant or perform
Tenant’s obligations and be reimbursed by Tenant for the cost thereof with
interest at the Agreed Interest Rate from the date the sum is paid by Landlord
until Landlord is reimbursed by Tenant; and (iii) the remedies of injunctive
relief and specific performance to compel Tenant to perform its obligations
under this Lease. Notwithstanding anything contained in this Lease, in the event
of a breach of an obligation by Tenant which results in a condition which poses
an imminent danger to safety of persons or damage to property, an unsightly
condition visible from the exterior of the Building, or a threat to insurance
coverage, then if Tenant does not cure such breach within 3 days after delivery
to it of written notice from Landlord identifying the breach, Landlord may cure
the breach of Tenant and be reimbursed by Tenant for the cost thereof with
interest at the Agreed Interest Rate from the date the sum is paid by Landlord
until Landlord is reimbursed by Tenant.

    B.        Landlord may enter the Premises and release them to third parties
for Tenant’s account for any period, whether shorter or longer than the
remaining Lease Term. Tenant shall be liable immediately to Landlord for all
costs Landlord incurs in releasing the Premises, including brokers’ commissions,
expenses of altering and preparing the Premises required by the releasing.
Tenant shall pay to Landlord the rent and other sums due under this Lease on the
date the rent is due, less the rent and other sums Landlord received from any
releasing. No act by Landlord allowed by this subparagraph shall terminate this
Lease unless Landlord notifies Tenant in writing that Landlord elects to
terminate this Lease. Notwithstanding any releasing without termination,
Landlord may later elect to terminate this Lease because of the default by
Tenant.

    C.        Landlord may terminate this Lease by giving Tenant written notice
of termination, in which event this Lease shall terminate on the date set forth
for termination in such notice. Any termination under this ¶13.2C shall not
relieve Tenant from its obligation to pay sums then due Landlord or from any
claim against Tenant for damages or rent previously accrued or then accruing. In
no event shall any one or more of the following actions by Landlord, in the
absence of a written election by Landlord to terminate this Lease, constitute a
termination of this Lease: (i) appointment of a receiver or keeper in order to
protect Landlord’s interest hereunder; (ii) consent to any subletting of the
Premises or assignment of this Lease by Tenant, whether pursuant to the
provisions hereof or otherwise; or (iii) any other action by Landlord or
Landlord’s Agents intended to mitigate the adverse effects of any breach of this
Lease by Tenant, including without limitation any action taken to maintain and
preserve the Premises or any action taken to relet the Premises or any portions
thereof to the extent such actions do not affect a termination of Tenant’s right
to possession of the Premises.

    D.        In the event Tenant breaches this Lease and abandons the Premises,
this Lease shall not terminate unless Landlord gives Tenant written notice of
its election to so terminate this Lease. No act by or on behalf of Landlord
intended to mitigate the adverse effect of such breach, including those
described by ¶13.C, shall constitute a termination of Tenant’s right to
possession unless Landlord gives Tenant written notice of termination. Should
Landlord not terminate this Lease by giving Tenant written notice, Landlord may
enforce all its rights and remedies under this Lease, including the right to
recover the rent as it becomes due under the Lease as provided in California
Civil Code Section 1951.4.

    E.        In the event Landlord terminates this Lease, Landlord shall be
entitled, at Landlord’s election, to damages in an amount as set forth in
California Civil Code Section 1951.2 as in effect on the Effective Date. For
purposes of computing damages pursuant to California Civil Code Section 1951.2,
(i) an interest rate equal to the Agreed Interest Rate shall be used where
permitted, and (ii) the term “rent” includes Base Monthly Rent and Additional
Rent. Such damages shall include:

    (1).        The worth at the time of award of the amount by which the unpaid
rent for the balance of the term after the time of award exceeds the amount of
such rental loss that Tenant proves could be reasonably avoided, computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%); and

    (2).        Any other amount necessary to compensate Landlord for all
detriment proximately caused by Tenant’s failure to perform Tenant’s obligations
under this Lease, or which in the ordinary course of things would be likely to
result therefrom, including the following: (i) expenses for cleaning, repairing
or restoring the Premises; (ii) expenses for altering, remodeling or otherwise
improving the Premises for the purpose of reletting, including installation of
leasehold improvements (whether such installation be funded by a reduction of
rent, direct payment or allowance to a new tenant, or otherwise); (iii) broker’s
fees, advertising costs and other expenses of reletting the Premises; (iv) costs
of carrying the Premises, such as taxes, insurance premiums, utilities and
security precautions; (v) expenses in retaking possession of the Premises; and
(vi) attorneys’ fees and court costs incurred by Landlord in retaking possession
of the Premises and in releasing the Premises or otherwise incurred as a result
of Tenant’s default.

    F.        Nothing in this ¶13.2 shall limit Landlord’s right to
indemnification from Tenant as provided in ¶7.2 and ¶10.3. Any notice given by
Landlord in order to satisfy the requirements of ¶13.1A or ¶13.1B above shall
also satisfy the notice requirements of California Code of Civil Procedure
Section 1161 regarding unlawful detainer proceedings.

        13.3 Waiver: One party’s consent to or approval of any act by the other
party requiring the first party’s consent or approval shall not be deemed to
waive or render unnecessary the first party’s consent to or approval of any
subsequent similar act by the other party. The receipt by Landlord of any rent
or payment with or without knowledge of the breach of any other provision hereof
shall not be deemed a waiver of any such breach unless such waiver is in writing
and signed by Landlord. No delay or omission in the exercise of any right or
remedy accruing to either party upon any breach by the other party under this
Lease shall impair such right or remedy or be construed as a waiver of any such
breach theretofore or thereafter occurring. The waiver by either party of any
breach of any provision of this Lease shall not be deemed to be a waiver of any
subsequent breach of the same or of any other provisions herein contained.

        13.4 Limitation On Exercise of Rights: At any time that an Event of
Tenant’s Default has occurred and remains uncured, (i) it shall not be
unreasonable for Landlord to deny or withhold any consent or approval requested
of it by Tenant which Landlord would otherwise be obligated to give, and (ii)
Tenant may not exercise any option to extend, right to terminate this Lease, or
other right granted to it by this Lease which would otherwise be available to
it.

        13.5 Waiver by Tenant of Certain Remedies: Tenant waives the provisions
of Sections 1932(1), 1941 and 1942 of the California Civil Code and any similar
or successor law regarding Tenant’s right to terminate this Lease or to make
repairs and deduct the expenses of such repairs from the rent due under this
Lease. Tenant hereby waives any right of redemption or relief from forfeiture
under the laws of the State of California, or under any other present or future
law, including the provisions of Sections 1174 and 1179 of the California Code
of Civil Procedure.

ARTICLE 14

ASSIGNMENT AND SUBLETTING

        14.1 Transfer By Tenant: The following provisions shall apply to any
assignment, subletting or other transfer by Tenant or any subtenant or assignee
or other successor in interest of the original Tenant (collectively referred to
in this ¶14.1 as “Tenant”):

    A.        Tenant shall not do any of the following (collectively referred to
herein as a “Transfer”), whether voluntarily, involuntarily or by operation of
law, without the prior written consent of Landlord, which consent shall not be
unreasonably withheld or delayed: (i) sublet all or any part of the Premises or
allow it to be sublet, occupied or used by any person or entity other than
Tenant; (ii) assign its interest in this Lease; (iii) mortgage or encumber the
Lease (or otherwise use the Lease as a security device) in any manner; or (iv)
materially amend or modify an assignment, sublease or other transfer that has
been previously approved by Landlord. Tenant shall reimburse Landlord for all
reasonable costs and attorneys’ fees incurred by Landlord in connection with the
evaluation, processing, and/or documentation of any requested Transfer, whether
or not Landlord’s consent is granted. Landlord’s reasonable costs shall include
the cost of any review or investigation performed by Landlord or consultant
acting on Landlord’s behalf of (i) Hazardous Materials (as defined in Section
7.2E of this Lease) used, stored, released, or disposed of by the potential
Subtenant or Assignee, and/or (ii) violations of Hazardous Materials Law (as
defined in Section 7.2E of this lease) by the Tenant or the proposed Subtenant
or Assignee. Any Transfer so approved by Landlord shall not be effective until
Tenant has delivered to Landlord an executed counterpart of the document
evidencing the Transfer which (i) is in a form reasonably approved by Landlord;
(ii) contains the same terms and conditions as stated in Tenant’s notice given
to Landlord pursuant to ¶14.1B; and (iii) in the case of an assignment of the
Lease, contains the agreement of the proposed transferee to assume all
obligations of Tenant under this Lease arising after the effective date of such
Transfer and to remain jointly and severally liable therefor with Tenant. Any
attempted Transfer without Landlord’s consent shall constitute an Event of
Tenant’s Default and shall be voidable at Landlord’s option. Landlord’s consent
to any one Transfer shall not constitute a waiver of the provisions of this
¶14.1 as to any subsequent Transfer or a consent to any subsequent Transfer. No
Transfer, even with the consent of Landlord, shall relieve Tenant of its
personal and primary obligation to pay the rent and to perform all of the other
obligations to be performed by Tenant hereunder. The acceptance of rent by
Landlord from any person shall not be deemed to be a waiver by Landlord of any
provision of this Lease nor to be a consent to any Transfer.

    B.        At least 30 days before a proposed Transfer is to become
effective, Tenant shall give Landlord written notice of the proposed terms of
such Transfer and request Landlord’s approval, which notice shall include the
following: (i) the name and legal composition of the proposed transferee; (ii) a
current financial statement of the transferee, financial statements of the
transferee covering the preceding three years if the same exist, and (if
available) an audited financial statement of the transferee for a period ending
not more than one year prior to the proposed effective date of the Transfer, all
of which statements are prepared in accordance with generally accepted
accounting principles; (iii) the nature of the proposed transferee’s business to
be carried on in the Premises; (iv) all consideration to be given on account of
the Transfer; (v) a current financial statement of Tenant; and (vi) an
accurately filled out response to Landlord’s standard Hazardous Materials
Questionnaire. Tenant shall provide to Landlord such other information as may be
reasonably requested by Landlord within seven days after Landlord’s receipt of
such notice from Tenant. Landlord shall respond in writing to Tenant’s request
for Landlord’s consent to a Transfer within the later of (i) 15 days of receipt
of such request together with the required accompanying documentation, or (ii)
seven days after Landlord’s receipt of all information which Landlord reasonably
requests within seven days after it receives Tenant’s first notice regarding the
Transfer in question. If Landlord fails to respond in writing within said
period, Landlord will be deemed to have withheld consent to such Transfer.
Tenant shall immediately notify Landlord of any material modification to the
proposed terms of such Transfer.

    C.        In the event that Tenant seeks to make any Transfer, Landlord
shall have the right to terminate this Lease or, in the case of a sublease of
less than all of the Premises, terminate this Lease as to that part of the
Premises proposed to be so sublet, either (i) on the condition that the proposed
transferee immediately enter into a direct lease of the Premises with Landlord
(or, in the case of a partial sublease, a lease for the portion proposed to be
so sublet) on the same terms and conditions contained in Tenant’s notice, or
(ii) so that Landlord is thereafter free to lease the Premises (or, in the case
of a partial sublease, the portion proposed to be so sublet) to whomever it
pleases on whatever terms are acceptable to Landlord. In the event Landlord
elects to so terminate this Lease, then (i) if such termination is conditioned
upon the execution of a lease between Landlord and the proposed transferee,
Tenant’s obligations under this Lease shall not be terminated until such
transferee executes a new lease with Landlord, enters into possession and
commences the payment of rent, and (ii) if Landlord elects simply to terminate
this Lease (or, in the case of a partial sublease, terminate this Lease as to
the portion to be so sublet), the Lease shall so terminate in its entirety (or
as to the space to be so sublet) fifteen (15) days after Landlord has notified
Tenant in writing of such election. Upon such termination, Tenant shall be
released from any further obligation under this Lease if it is terminated in its
entirety, or shall be released from any further obligation under the Lease with
respect to the space proposed to be sublet in the case of a proposed partial
sublease. In the case of a partial termination of the Lease, the Base Monthly
Rent and Tenant’s Share shall be reduced to an amount which bears the same
relationship to the original amount thereof as the area of that part of the
Premises which remains subject to the Lease bears to the original area of the
Premises. Landlord and Tenant shall execute a cancellation and release with
respect to the Lease to effect such termination.

    D.        If Landlord consents to a Transfer proposed by Tenant, Tenant may
enter into such Transfer, and if Tenant does so, the following shall apply:

    (1).        Tenant shall not be released of its liability for the
performance of all of its obligations under the Lease.

    (2).        If Tenant assigns its interest in this Lease, then Tenant shall
pay to Landlord 50% of all Subrent (as defined in ¶14.1D(5)) received by Tenant
over and above (i) the assignee’s agreement to assume the obligations of Tenant
under this Lease, and (ii) all Permitted Transfer Costs related to such
assignment. In the case of assignment, the amount of Subrent owed to Landlord
shall be paid to Landlord on the same basis, whether periodic or in lump sum,
that such Subrent is paid to Tenant by the assignee.

    (3).        If Tenant sublets any part of the Premises, then with respect to
the space so subleased, Tenant shall pay to Landlord 50% of the positive
difference, if any, between (i) all Subrent paid by the subtenant to Tenant,
less (ii) the sum of all Base Monthly Rent and Additional Rent allocable to the
space sublet and all Permitted Transfer Costs related to such sublease. Such
amount shall be paid to Landlord on the same basis, whether periodic or in lump
sum, that such Subrent is paid to Tenant by its subtenant. In calculating
Landlord’s share of any periodic payments, all Permitted Transfer Costs shall be
first recovered by Tenant.

    (4).        Tenant’s obligations under this ¶14.1D shall survive any
Transfer, and Tenant’s failure to perform its obligations hereunder shall be an
Event of Tenant’s Default. At the time Tenant makes any payment to Landlord
required by this ¶14.1D, Tenant shall deliver an itemized statement of the
method by which the amount to which Landlord is entitled was calculated,
certified by Tenant as true and correct. Landlord shall have the right at
reasonable intervals to inspect Tenant’s books and records relating to the
payments due hereunder. Upon request therefor, Tenant shall deliver to Landlord
copies of all bills, invoices or other documents upon which its calculations are
based. Landlord may condition its approval of any Transfer upon obtaining a
certification from both Tenant and the proposed transferee of all Subrent and
other amounts that are to be paid to Tenant in connection with such Transfer.

    (5).        As used in this ¶14.1D, the term “Subrent” shall mean any
consideration of any kind received, or to be received, by Tenant as a result of
the Transfer, if such sums are related to Tenant’s interest in this Lease or in
the Premises, including payments from or on behalf of the transferee (in excess
of the book value thereof) for Tenant’s assets, fixtures, leasehold
improvements, inventory, accounts, goodwill, equipment, furniture, and general
intangibles. As used in this ¶14.1D, the term “Permitted Transfer Costs” shall
mean (i) all reasonable leasing commissions paid to third parties not affiliated
with Tenant in order to obtain the Transfer in question; and (ii) all reasonable
attorneys’ fees incurred by Tenant with respect to the Transfer in question.

    E.        If Tenant is a corporation, the following shall be deemed a
voluntary assignment of Tenant’s interest in this Lease: (i) any dissolution,
merger, consolidation, or other reorganization of or affecting Tenant, whether
or not Tenant is the surviving corporation; and (ii) if the capital stock of
Tenant is not publicly traded, the sale or transfer to one person or entity (or
to any group of related persons or entities) stock possessing more than 50% of
the total combined voting power of all classes of Tenant’s capital stock issued,
outstanding and entitled to vote for the election of directors. If Tenant is a
partnership, any withdrawal or substitution (whether voluntary, involuntary or
by operation of law, and whether occurring at one time or over a period of time)
of any partner owning 25% or more (cumulatively) of any interest in the capital
or profits of the partnership, or the dissolution of the partnership, shall be
deemed a voluntary assignment of Tenant’s interest in this Lease.

    F.        Notwithstanding anything contained in ¶14.1, so long as Tenant
otherwise complies with the provisions of ¶14.1 Tenant may enter into any of the
following transfers (a “Permitted Transfer”) without Landlord’s prior written
consent, and Landlord shall not be entitled to terminate the Lease pursuant to
¶14.1C or to receive any part of any Subrent resulting therefrom that would
otherwise be due it pursuant to ¶14.1D:

    (1).        Tenant may sublease all or part of the Premises or assign its
interest in this Lease to any corporation which controls, is controlled by, or
is under common control with the original Tenant to this Lease by means of an
ownership interest of more than 50%;

    (2).        Tenant may assign its interest in the Lease to a corporation
which results from a merger, consolidation or other reorganization in which
Tenant is not the surviving corporation, so long as the surviving corporation
has a net worth at the time of such assignment that is equal to or greater than
the net worth of Tenant immediately prior to such transaction; and

    (3).        Tenant may assign this Lease to a corporation which purchases or
otherwise acquires all or substantially all of the assets of Tenant, so long as
such acquiring corporation has a net worth at the time of such assignment that
is equal to or greater than the net worth of Tenant immediately prior to such
transaction.

        14.2 Transfer By Landlord: Landlord and its successors in interest shall
have the right to transfer their interest in this Lease and the Project at any
time and to any person or entity. In the event of any such transfer, the
Landlord originally named herein (and, in the case of any subsequent transfer,
the transferror) from the date of such transfer, shall be automatically
relieved, without any further act by any person or entity, of all liability for
the performance of the obligations of the Landlord hereunder which may accrue
after the date of such transfer. After the date of any such transfer, the term
“Landlord” as used herein shall mean the transferee of such interest in the
Premises.

ARTICLE 15

GENERAL PROVISIONS

        15.1 Landlord’s Right to Enter: Landlord and its agents may enter the
Premises at any reasonable time after giving at least 24 hours’ prior notice to
Tenant (and immediately in the case of emergency) for the purpose of: (i)
inspecting the same; (ii) posting notices of non-responsibility; (iii) supplying
any service to be provided by Landlord to Tenant; (iv) showing the Premises to
prospective purchasers, mortgagees or tenants; (v) making necessary alterations,
additions or repairs; (vi) performing Tenant’s obligations when Tenant has
failed to do so after written notice from Landlord; (vii) placing upon the
Premises ordinary “for lease” signs or “for sale” signs; and (viii) responding
to an emergency. Landlord shall have the right to use any and all means Landlord
may deem necessary and proper to enter the Premises in an emergency. Any entry
into the Premises obtained by Landlord in accordance with this ¶15.1 shall not
be a forcible or unlawful entry into, or a detainer of, the Premises, or an
eviction, actual or constructive, of Tenant from the Premises.

        15.2 Surrender of the Premises: Upon the expiration or sooner
termination of this Lease, Tenant shall vacate and surrender the Premises to
Landlord in the same condition as existed at the Commencement Date, except for
(i) reasonable wear and tear, (ii) damage caused by any peril or condemnation,
and (iii) contamination by Hazardous Materials for which Tenant is not
responsible pursuant to ¶7.2A or ¶7.2B. In this regard, normal wear and tear
shall be construed to mean wear and tear caused to the Premises by the natural
aging process which occurs in spite of prudent application of the reasonable
standards for maintenance, repair and janitorial practices, and does not include
items of neglected or deferred maintenance. In any event, Tenant shall cause the
following to be done prior to the expiration or the sooner termination of this
Lease: (i) all interior walls shall be painted or cleaned so that they appear
freshly painted; (ii) all tiled floors shall be cleaned and waxed; (iii) all
carpets shall be cleaned and shampooed; (iv) all broken, marred, stained or
nonconforming acoustical ceiling tiles shall be replaced; (v) all windows shall
be washed; (vi) the HVAC system shall be serviced by a reputable and licensed
service firm and left in good operating condition and repair as so certified by
such firm; and (vii) the plumbing and electrical systems and lighting shall be
placed in good order and repair (including replacement of any burned out,
discolored or broken light bulbs, ballasts, or lenses). If Landlord so requests,
Tenant shall, prior to the expiration or sooner termination of this Lease, (i)
remove any Tenant’s Alterations which Tenant is required to remove pursuant to
¶5.2 and repair all damage caused by such removal, and (ii) return the Premises
or any part thereof to its original configuration existing as of the time the
Premises were delivered to Tenant. If the Premises are not so surrendered at the
termination of this Lease, Tenant shall be liable to Landlord for all costs
incurred by Landlord in returning the Premises to the required condition, plus
interest on all costs incurred at the Agreed Interest Rate. Tenant shall
indemnify Landlord against loss or liability resulting from delay by Tenant in
so surrendering the Premises, including, without limitation, any claims made by
any succeeding tenant or losses to Landlord due to lost opportunities to lease
to succeeding tenants.

        15.3 Holding Over: This Lease shall terminate without further notice at
the expiration of the Lease Term. Any holding over by Tenant after expiration of
the Lease Term shall not constitute a renewal or extension of the Lease or give
Tenant any rights in or to the Premises except as expressly provided in this
Lease. Any holding over after such expiration with the written consent of
Landlord shall be construed to be a tenancy from month to month on the same
terms and conditions herein specified insofar as applicable except that Base
Monthly Rent shall be increased to an amount equal to 150% of the Base Monthly
Rent payable during the last full calendar month of the Lease Term.

        15.4 Subordination: The following provisions shall govern the
relationship of this Lease to any Security Instrument:

    A.        The Lease is subject and subordinate to all Security Instruments
existing as of the Effective Date. However, if any Lender so requires, this
Lease shall become prior and superior to any such Security Instrument.

    B.        At Landlord’s election, this Lease shall become subject and
subordinate to any Security Instrument created after the Effective Date.
Notwithstanding such subordination, Tenant’s right to quiet possession of the
Premises shall not be disturbed so long as Tenant is not in default and performs
all of its obligations under this Lease, unless this Lease is otherwise
terminated pursuant to its terms.

    C.        Tenant shall upon request execute any document or instrument
reasonably required by any Lender to make this Lease either prior or subordinate
to a Security Instrument, which may include such other matters as the Lender
customarily and reasonably requires in connection with such agreements,
including provisions that the Lender not be liable for (i) the return of any
security deposit unless the Lender receives it from Landlord, and (ii) any
defaults on the part of Landlord occurring prior to the time the Lender takes
possession of the Project in connection with the enforcement of its Security
Instrument. Tenant’s failure to execute any such document or instrument within
10 days after written demand therefor shall constitute an Event of Tenant’s
Default. Tenant approves as reasonable the form of subordination agreement
attached to this Lease as Exhibit G.

        15.5 Mortgagee Protection and Attornment: In the event of any default on
the part of the Landlord, Tenant will use reasonable efforts to give notice by
registered mail to any Lender whose name has been provided to Tenant and shall
offer such Lender a reasonable opportunity to cure the default, including time
to obtain possession of the Premises by power of sale or judicial foreclosure or
other appropriate legal proceedings, if such should prove necessary to effect a
cure. Tenant shall attorn to any purchaser of the Premises at any foreclosure
sale or private sale conducted pursuant to any Security Instrument encumbering
the Premises, or to any grantee or transferee designated in any deed given in
lieu of foreclosure.

        15.6 Estoppel Certificates and Financial Statements: At all times during
the Lease Term, each party agrees, following any request by the other party,
promptly to execute and deliver to the requesting party within 15 days following
delivery of such request an estoppel certificate: (i) certifying that this Lease
is unmodified and in full force and effect or, if modified, stating the nature
of such modification and certifying that this Lease, as so modified, is in full
force and effect, (ii) stating the date to which the rent and other charges are
paid in advance, if any, (iii) acknowledging that there are not, to the
certifying party’s knowledge, any uncured defaults on the part of any party
hereunder or, if there are uncured defaults, specifying the nature of such
defaults, and (iv) certifying such other information about the Lease as may be
reasonably required by the requesting party. A failure to deliver an estoppel
certificate within 15 days after delivery of a request therefor shall be a
conclusive admission that, as of the date of the request for such statement: (i)
this Lease is unmodified except as may be represented by the requesting party in
said request and is in full force and effect, (ii) there are no uncured defaults
in the requesting party’s performance, and (iii) no rent has been paid more than
30 days in advance. At any time during the Lease Term Tenant shall, upon 15
days’ prior written notice from Landlord, provide Tenant’s most recent financial
statement and financial statements covering the 24 month period prior to the
date of such most recent financial statement to any existing Lender or to any
potential Lender or buyer of the Premises. Such statements shall be prepared in
accordance with generally accepted accounting principles and, if such is the
normal practice of Tenant, shall be audited by an independent certified public
accountant.

        15.7 Reasonable Consent: Whenever any party’s approval or consent is
required by this Lease before an action may be taken by the other party, such
approval or consent shall not be unreasonably withheld or delayed.

        15.8 Notices: Any notice required or desired to be given regarding this
Lease shall be in writing and may be given by personal delivery, by facsimile
telecopy, by courier service, or by mail. A notice shall be deemed to have been
given (i) on the third business day after mailing if such notice was deposited
in the United States mail, certified or registered, postage prepaid, addressed
to the party to be served at its Address for Notices specified in Section Q or
Section R of the Summary (as applicable), (ii) when delivered if given by
personal delivery, and (iii) in all other cases when actually received at the
party’s Address for Notices. Either party may change its address by giving
notice of the same in accordance with this ¶15.8, provided, however, that any
address to which notices may be sent must be a California address.

        15.9 Attorneys’ Fees: In the event either Landlord or Tenant shall bring
any action or legal proceeding for an alleged breach of any provision of this
Lease, to recover rent, to terminate this Lease or otherwise to enforce, protect
or establish any term or covenant of this Lease, the prevailing party shall be
entitled to recover as a part of such action or proceeding, or in a separate
action brought for that purpose, reasonable attorneys’ fees, court costs, and
experts’ fees as may be fixed by the court.

        15.10 Corporate Authority: If Tenant is a corporation (or partnership),
each individual executing this Lease on behalf of Tenant represents and warrants
that he is duly authorized to execute and deliver this Lease on behalf of such
corporation in accordance with the by-laws of such corporation (or partnership
in accordance with the partnership agreement of such partnership) and that this
Lease is binding upon such corporation (or partnership) in accordance with its
terms. Each of the persons executing this Lease on behalf of a corporation does
hereby covenant and warrant that the party for whom it is executing this Lease
is a duly authorized and existing corporation, that it is qualified to do
business in California, and that the corporation has full right and authority to
enter into this Lease.

        15.11 Miscellaneous: Should any provision of this Lease prove to be
invalid or illegal, such invalidity or illegality shall in no way affect, impair
or invalidate any other provision hereof, and such remaining provisions shall
remain in full force and effect. Time is of the essence with respect to the
performance of every provision of this Lease in which time of performance is a
factor. The captions used in this Lease are for convenience only and shall not
be considered in the construction or interpretation of any provision hereof. Any
executed copy of this Lease shall be deemed an original for all purposes. This
Lease shall, subject to the provisions regarding assignment, apply to and bind
the respective heirs, successors, executors, administrators and assigns of
Landlord and Tenant. “Party” shall mean Landlord or Tenant, as the context
implies. If Tenant consists of more than one person or entity, then all members
of Tenant shall be jointly and severally liable hereunder. This Lease shall be
construed and enforced in accordance with the laws of the State of California.
The language in all parts of this Lease shall in all cases be construed as a
whole according to its fair meaning, and not strictly for or against either
Landlord or Tenant. When the context of this Lease requires, the neuter gender
includes the masculine, the feminine, a partnership or corporation or joint
venture, and the singular includes the plural. The terms “shall”, “will” and
“agree” are mandatory. The term “may” is permissive. When a party is required to
do something by this Lease, it shall do so at its sole cost and expense without
right of reimbursement from the other party unless a provision of this Lease
expressly requires reimbursement. Landlord and Tenant agree that (i) the gross
leasable area of the Premises includes any atriums, depressed loading docks,
covered entrances or egresses, and covered loading areas, (ii) each has had an
opportunity to determine to its satisfaction the actual area of the Project and
the Premises, (iii) all measurements of area contained in this Lease are
conclusively agreed to be correct and binding upon the parties, even if a
subsequent measurement of any one of these areas determines that it is more or
less than the amount of area reflected in this Lease, and (iv) any such
subsequent determination that the area is more or less than shown in this Lease
shall not result in a change in any of the computations of rent, improvement
allowances, or other matters described in this Lease where area is a factor.
Where a party hereto is obligated not to perform any act, such party is also
obligated to restrain any others within its control from performing said act,
including the Agents of such party. Landlord shall not become or be deemed a
partner or a joint venturer with Tenant by reason of the provisions of this
Lease.

        15.12 Termination by Exercise of Right: If this Lease is terminated
pursuant to its terms by the proper exercise of a right to terminate
specifically granted to Landlord or Tenant by this Lease, then this Lease shall
terminate 30 days after the date the right to terminate is properly exercised
(unless another date is specified in that part of the Lease creating the right,
in which event the date so specified for termination shall prevail), the rent
and all other charges due hereunder shall be prorated as of the date of
termination, and neither Landlord nor Tenant shall have any further rights or
obligations under this Lease except for those that have accrued prior to the
date of termination or those obligations which this Lease specifically provides
are to survive termination. This ¶15.12 does not apply to a termination of this
Lease by Landlord as a result of an Event of Tenant’s Default.

        15.13 Brokerage Commissions: Each party hereto (i) represents and
warrants to the other that it has not had any dealings with any real estate
brokers, leasing agents or salesmen, or incurred any obligations for the payment
of real estate brokerage commissions or finder’s fees which would be earned or
due and payable by reason of the execution of this Lease, other than to the
Retained Real Estate Brokers described in Section S of the Summary, and (ii)
agrees to indemnify, defend, and hold harmless the other party from any claim
for any such commission or fees which result from the actions of the
indemnifying party. Landlord shall be responsible for the payment of any
commission owed to the Retained Real Estate Brokers if there is a separate
written commission agreement between Landlord and the Retained Real Estate
Brokers for the payment of a commission as a result of the execution of this
Lease.

        15.14 Force Majeure: Any prevention, delay or stoppage due to strikes,
lock-outs, inclement weather, labor disputes, inability to obtain labor,
materials, fuels or reasonable substitutes therefor, governmental restrictions,
regulations, controls, action or inaction, civil commotion, fire or other acts
of God, and other causes beyond the reasonable control of the party obligated to
perform (except financial inability) shall excuse the performance, for a period
equal to the period of any said prevention, delay or stoppage, of any obligation
hereunder except the obligation of Tenant to pay rent or any other sums due
hereunder.

        15.15 Entire Agreement: This Lease constitutes the entire agreement
between the parties, and there are no binding agreements or representations
between the parties except as expressed herein. Tenant acknowledges that neither
Landlord nor Landlord’s Agents has made any legally binding representation or
warranty as to any matter except those expressly set forth herein, including any
warranty as to (i) whether the Premises may be used for Tenant’s intended use
under existing Law, (ii) the suitability of the Premises or the Project for the
conduct of Tenant’s business, or (iii) the condition of any improvements. There
are no oral agreements between Landlord and Tenant affecting this Lease, and
this Lease supercedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between Landlord
and Tenant or displayed by Landlord to Tenant with respect to the subject matter
of this Lease. This instrument shall not be legally binding until it is executed
by both Landlord and Tenant. No subsequent change or addition to this Lease
shall be binding unless in writing and signed by Landlord and Tenant.

        IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease with
the intent to be legally bound thereby, to be effective as of the Effective
Date.

LANDLORD:

BRE/PCCP ORCHARD, L.L.C.a
Delaware limited liability company

By: Orchard 702/703 Investors, LLC
       a Delaware limited liability company, its Member

By: /s/ Michael J. Biggar
        Michael J. Biggar
       Managing Member

Dated: 1/4/06

TENANT:

TEGAL CORPORATION
a Delaware corporation

By: /s/ Thomas R. Mika
        THOMAS R. MIKA
       [Print Name and Title]
       PRESIDENT & CEO

Dated: 12/30/05

--------------------------------------------------------------------------------